Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 TEL: (212) 735-3000 FAX: (212) 735-2000 www.skadden.com March 8, 2011 James E. O'Connor Division of Investment Management Securities and Exchange Commission Washington, D.C.20549 Re: Apollo Investment Corporation (File No. 333-170519) Dear Mr. O'Connor: As discussed with Richard Prins, attached for your review is (i) a letter with the responses of Apollo Investment Corporation (the "Company") to the comments received from you in a letter dated December 10, 2010 to its Registration Statement on form N-2 (File No. 333-170519) (the "Registration Statement") and (ii) a draft pre-effective amendment to the Company's Registration Statement. As requested, all materials are filed as correspondence. If you have any questions, please do not hesitate to contact me at (212) 735-3859 or Richard Prins at (212) 735-2790. Sincerely, /s/ Veronica Castillo Veronica Castillo, Esq. Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 TEL: (212) 735-3000 FAX: (212) 735-2000 www.skadden.com March 8, 2011 James E. O'Connor Division of Investment Management Securities and Exchange Commission Washington, D.C.20549 Re: Apollo Investment Corporation (File No. 333-170519) Dear Mr. O'Connor: Apollo Investment Corporation (the "Company") has authorized us to make the following responses to the comments received from you in a letter dated December 10, 2010 to its Registration Statement on form N-2 (File No. 333-170519) (the "Registration Statement").Your comments are set forth below in bold font and our response follows each respective comment. Prospectus Cover Pages 1.If an offering is not successful, please disclose whether investor funds will be promptly returned and will they be net of sales charges. Please disclose whether an escrow will be used. The Company does not anticipate making any registered offerings at this time.The details of any offering would be furnished in an appropriate prospectus supplement and would include detailed disclosure, if applicable, regarding deposit of the purchase price and the return of funds not used to purchase offered securities.The Company has historically only done underwritten offerings, which do not utilize deposits, return of funds mechanisms or escrows.As a consequence, it is unlikely such disclosure would be required. Securities and Exchange Commission March 8, 2011 Page 2 2.Please disclose the following information on the front cover: (1) the securities in which the Fund invests will generally not be rated by any rating agency; (2) if they were rated, they would be below investment grade or "junk"; (3) indebtedness of below investment grade quality is regarded as having predominantly speculative characteristics with respect to the issuer's capacity to pay interest and repay principal. The Company believes that the Summary and Risk Factors portion of the Registration Statement adequately address the characteristics and risks related to the securities in which the Company primarily invests and that singling out one characteristic on the front cover is unnecessary.In addition, most business development companies invest in similar types of securities and we are not aware of any that include this type of disclosure on the front cover. 3.Please disclose on the front cover of the base prospectus and the prospectus supplement that the Fund can conduct offerings of its common stock at prices below NAV. Please mention on the front cover the dilution risk created by the Fund's ability to offer shares at prices below NAV. In addition, please provide a citation to a more detailed discussion of the risks of dilution that should be added to the prospectus summary. This discussion should disclose that continuous below-NAV offerings "off the shelf" may have a negative impact on total returns and could have a negative effect on the market price of the shares. In the event the Company offers shares of its common stock below net asset value, the Company undertakes to include the following disclosure on the cover page to the prospectus supplement related to such issuance to be filed pursuant to Rule 497 under the Securities Act of 1933: "We are offering shares of our common stock at a discount from our most recently determined net asset value per share pursuant to authority granted by our stockholders at the annual meeting of stockholders held on August 3, 2010.Sales of common stock at prices below net asset value per share dilute the interests of existing stockholders, have the effect of reducing our net asset value per share and may reduce our market price per share. See “Risk Factors” beginning on page of the accompanying prospectus and “Sales of Common Stock Below Net Asset Value” beginning on page S- of this prospectus supplement and on page of the accompanying prospectus." Securities and Exchange Commission March 8, 2011 Page 3 Prospectus Summary 1.The section, "Apollo Investment," states: "our portfolio is comprised primarily of investments in long-term subordinated debt, referred to as mezzanine debt, and senior secured loans of private middle-market companies" Similarly, a subsection on page 19 is titled: "we invest primarily in mezzanine debt and senior secured loans" The subsection, "Investments," on page 59, states, however, that the Fund's "target portfolio will generally more heavily weighted toward mezzanine loans." The financial statements indicate that mezzanine loans exceed senior secured loans by a ratio of approximately 2:1. Please revise the disclosure, throughout the prospectus, to make clear the following: "the Fund's portfolio is comprised primarily of investments in long-term subordinated debt, referred to as mezzanine debt. The Fund also invests in senior secured loans of private middle-market companies" Please also describe in the prospectus summary the risks of investing primarily in mezzanine loans. The Company views its mezzanine debt and senior secured loan investments as part of a unified investment strategy in which the proportions of these two components shift and not as two separate investment strategies.The Company has, however, revised the cited disclosure to clarify that its portfolio is comprised primarily of investments in subordinated debt and senior secured loans of private middle-market companies that, in the case of senior secured loans, generally are not broadly syndicated and whose aggregate tranche size is typically less than $200 million. 2.The same section also states that "during our fiscal year ended March 31, 2010, we invested $716 million across 5 new and 24 existing portfolio companies, primarily through opportunistic secondary market purchases." a) Do "opportunistic secondary market purchases" refer to purchases at a discount from par? The word "opportunistic" does not correlate with purchases at a discount from par, but rather to purchases at what AIM believes to be an attractive value or in circumstances where the security would not normally be expected to be available for purchase.Attractive value may include, for example, purchase at the same price as the Company paid at issuance, where the Company believes the issuer's credit quality has improved or is likely to refinance in Securities and Exchange Commission March 8, 2011 Page 4 circumstances where the Company would earn a premium.Such purchases may be at a discount or a premium. b) Please inform us about the "secondary market" for the debt securities issued by "private middle market companies," which is also referred to in the "Investments" subsection, on page 59. Historically, the secondary market for securities of private middle market companies was quite thin except in larger syndicated issuances by larger more establishedcompanies, often formerly public companies that have gone or been taken private.The dislocations in the financial markets over the past three years have resulted in liquidations and repositionings of portfolios and an increase in the volume of secondary transactions.In addition, the Company has historically invested a portion of its assets in larger companies within this segment, whose private securities tend to be in larger tranches and accordingly are viewed asmore liquid. c) Please clarify for us what is meant by "opportunistic secondary market purchases" with respect to "existing portfolio companies." If a portfolio company's loans are trading at attractive prices relative to par, would that difference not be offset by a corresponding decline in the value of the portfolio loans? Please see the response to Comment 2(a) above.Further, a purchase at an attractive price in relationship to par value may be the same price at which the Company bought or values its position or even a higher price than the Company's prior purchases or valuations. d) How does the Fund account for the amortization of market discount and the accrual of unrealized appreciation on debt securities acquired at a market discount? Amortization of premiums and discounts are accounted for using the “interest method” under FASB ASC 946-320-35-20 and as explained in FASB ASC 310-20-35-18 to effect a constant effective yield.Any accrual of unrealized appreciation or depreciation is calculated by comparing the difference between amortized cost and fair market value. If, for example, the Company purchases an instrument at 93% of principal with 7 years remaining to maturity, the Company will amortize 1% per year into income and cost (assuming the instrument remains performing).If, due to market changes or improvements in the creditworthiness of the issuer, the instrument is valued at a price higher than the Company's Securities and Exchange Commission March 8, 2011 Page 5 amortized cost, the Company will record an unrealized gain.As the instrument comes closer to maturity (assuming it remains performing), the amortized cost and value will tend to converge, both arriving at par upon repayment.Parallel principles apply with respect to losses in value. e) Does the Fund make distributions to shareholders attributable to the amortization of market discount? If so, please disclose where the cash comes from. The Company has historically made distributions to shareholders from accumulated net investment income and from net realized capital gains, as applicable.The Company follows accrual based accounting for income and expenses and has not had any “working capital” issues or concerns since its initial public offering ("IPO") almost seven years ago.In some quarters accrued income exceeds cash income/receipts, in other quarters cash income/receipts exceeds accrual income and over time the two generally balance out.There also have been no trends of increasing leverage over that period due to any cash “shortfall” or timing issues.These elements reflect the ongoing long-term business operations of the Company.The Company has added disclosure that over time it expects that distributions of income will be sourced from income. f) Does the Fund pay incentive fees to the adviser attributable to the amortization of market discount. If so, please disclose where the cash comes from. Please see response above for item 2(d) and 2(e).In effect, the Company both makes distributions to shareholders and, if the applicable quarterly hurdle is satisfied, pays income incentive fees to its adviser that may in part be based on amortized income.Such distributions are sourced from income as described above.All income and expense is accrued for as discussed above. 3.Please revise the fifth paragraph of the same section to present the weighted average yields, as of a current date, on the Fund's subordinated debt portfolio, senior secured loan portfolio, and total debt portfolio. Please also describe the composition of the Fund's portfolio, as of a current date, with respect to the types of securities and their relative percentages. The requested disclosure appears within the prospectus supplement portion of the Registration Statement on page S-3. Securities and Exchange Commission March 8, 2011 Page 6 4.With respect to the "Determination of Net Asset Value," discussed on pages 3 and 15: a) Please clarify whether the board uses the "independent valuation firm" to assist it with the valuation of every security that would be classified as "Level 2" and "Level 3" assets under FASB Accounting Standards Codification Topic 820 ("Topic 820"). The Company's Board of Directors has always used independent valuation firms chosen by the Board to assist it with the valuation of securities whose quotes are either not readily available as required by the 1940 Act or deemed not to represent fair value.Except for U.S.Treasury securities, all securities held as of December 31, 2010 have been classified as Level 3. b) Please identify the independent valuation firm that the Fund uses. The Company's independent valuation firms are engaged by the Company at the direction of its Board of Directors.Currently, CBIZ, Murray Devine, and Valuation Research Corp. serve as the Company's independent valuation firms. c) Please inform us whether the board has approved the valuation methodology of the valuation firm that it uses and whether the board also reviews regularly the accuracy of such methodologies. See Release No. IC-26299; "Compliance Programs of Investment Companies and Investment Advisers," (December 17, 2003). Independent valuation firms use the various valuation methods set forth in Topic 820.Accordingly, the Board has not approved a particular methodology.Rather, as described in the base prospectus, under "Management's Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Policies – Valuation of Portfolio Investments", the Board reviews the factual data, methodology or methodologies and results, together with other inputs, in arriving at fair valuation.The Board performs this review quarterly and consequently is able over time to confirm the usefulness of being able to review the results of multiple methodologies, including through backtesting. Securities and Exchange Commission March 8, 2011 Page 7 d) Please explain to us why it is not a conflict of interest for AIM and AGM, or any other firm that has a role in selecting the Fund's investments, to participate in the valuation of those investments. AIM helps facilitate each valuation firm's process by providing the firm with valuation data and other requested information.The firm may use or reject the use of such data and information in its valuation process.Similarly, the Board may ignore or use such information and data in its discretion in the course of arriving at its valuations.AIM generally has a more in-depth understanding of the issuer than other market participants.Inasmuch as AIM does not value the Company's portfolio securities, the Company believes that any conflict of interest arising in connection with the role they perform in the valuation process is minimal.AGM controls AIM, but does not have a day-to-day role in the operations of the Company. 5.The section, "Dividends on Common Stock," on page 4, states that "we may not be able to maintain the current level of dividend payments, including due to regulatory requirements." Please explain to us what "regulatory requirements" are referred to in this statement? "Regulatory requirements" refers to the requirements set forth under Section 18 of the 1940 Act.While the Company has certain senior securities outstanding, it is prohibited from making any distributions to its stockholders or repurchasing such securities unless the Company is able to meet the applicable asset coverage ratio required by Section 18(a)(1)(A) as modified by Section 61 of the 1940 Act. 6.Please disclose whether all quarterly distributions will be made from cash paid, or realized, from the Fund's portfolio investments. If any of these quarterly distributions may include returns of the offering proceeds or of paid-in capital, please add appropriate disclosure. Quarterly distributions to date have not included returns of capital and have been in cash.While the Company currently intends to pay future dividends in cash, the Company has the ability, among other options, to pay future dividends partially in stock or out of capital or proceeds.The Company has added appropriate disclosure regarding the expected source of distributions. Securities and Exchange Commission March 8, 2011 Page 8 7.Although the registration statement is being used to register preferred shares, the section "Dividends on Preferred Stock, on page 4, states that the Fund "may issue preferred stock from time to time, although we have no immediate intention to do so." The title of a subsection, on page 14, is: "We may in the future determine to fund a portion of our investment with preferred stock" Please inform us whether the Fund may issue preferred shares within one year of this registration statement being declared effective. If it may do so please disclose this possibility and include the costs of issuance in the fee table. The Company does not currently anticipate issuing any preferred shares within one year of the Registration Statement being declared effective.The Company therefore believes the current disclosure is accurate.The issuance of preferred shares will depend on a variety of market and regulatory factors that could change dramatically during the effectiveness of the registration statement. 8.The section, "Plan of Distribution," on page 5, mentions that the maximum compensation to underwriters or dealers may not exceed 8% of the aggregate offering price of the Fund's securities. Please inform us what the actual sales load is anticipated to be on the Fund's shares. The Company does not anticipate making any offerings at this time.At the time of an offering, the actual underwriting discount on the Company's shares of common stock will be disclosed in a prospectus supplement.The actual underwriting discount to be paid by the Company on share offerings is anticipated to range from no underwriting discount (in the case of an offering directly by the Company without brokers or underwriters) to up to 5.0% (in the case of a fully underwritten offering). Fees and Expenses, page 6 1.Please revise the second sentence in the narrative preceding the fee table to state: "we caution you that the percentage indicated for 'Other Expenses' in the table below is an estimate and may vary." Securities and Exchange Commission March 8, 2011 Page 9 The second sentence in the narrative preceding the fee table has been revised as requested. 2.As the fund accrues unrealized gains, it should also accrue the corresponding incentive fee on capital gains and include this amount for the period with the incentive fee on liquidated capital gains presented in the fee table. Please confirm to us that this amount corresponds to the amount presented in the financial statements. The Company's fee table and corresponding financial statements are represented and presented exactly as requested by the SEC as the result of a lengthy BDC sweep examination regarding incentive compensation conducted by the SEC in 2004 and 2005.The Company continues to believe these prior SEC directives are consistent with U.S. GAAP and requires the Company to ignore unrealized capital appreciation in computing its accrued liability and expense for capital gains based incentive compensation. The following paragraphs outline the Company's views on the Staff’s recent accounting question underlying the comment. In 2004 and 2005, the Fort Worth Regional Office represented the SEC in a lengthy, in-depth sweep examination of BDC incentive compensation that included the accounting calculations and methodology as well as all disclosures, including the fee and hypothetical expense tables “to allow investors to assess its impact on the Registrant’s expenses (See Form N-2 instruction 7.b to Item 3.1).”In particular, the sweep included a careful review of BDC registration and financial statements and a determination by the SEC of the proper format, contents and detailed footnotes, including for the fee and hypothetical expense tables regarding incentive compensation.As a result of that sweep and nearly a year of detailed discussions with the Staff, the Company was instructed by the Staff on a number of items, including how the SEC wanted the Company to calculate the capital gains portion of the incentive fee and how the Company should reflect and convey such calculation and methodology in its various disclosure statements (again, including how to incorporate them into the Company’s fee and hypothetical expense tables and detailed footnotes within its registration statements, among other places). Please note that the fee table is required to be derived from the financial statements of the BDC and the fact that the SEC did not at that time require any accruals of the type mentioned in this comment evidences that the SEC has been of the view that such accruals are not consistent with GAAP.Again, there was no instruction, direction or suggestion at any point during this nearly year-long study of BDC incentive compensation that the Company should post and adjust liability and expense accruals for possible future incentive compensation that might become payable in respect of unrealized capital appreciation.The SEC Securities and Exchange Commission March 8, 2011 Page 10 also directed the Company to amend its investment advisory agreement specifically to reflect all such changes. The Company is not aware of any change in accounting standards that would suggest any of these conclusions previously reached by the SEC should be revisited.ASC 946-20-25-10 for investment companies continues to require that investment companies accrue advisory compensation based on the terms of the advisory agreement in effect and, as a consequence of the mandatory BDC investment advisory agreement provision referred to below, prohibits BDCs from taking unrealized capital appreciation into account in determining accruals under their investment advisory agreements.BDC managers are prohibited by statute (Section 205 of the Investment Advisers Act) from earning or being paid any amount of incentive compensation that takes into account in any way any unrealized capital appreciation, and the Company's investment advisory agreement reflects this statutory prohibition.ASC 946-20-25-10states that "performance fees by an investment adviser under an investment advisory agreement shall be accrued at interim dates based on actual performance through the accrual date."Both Section 205 of the Investment Advisers Act and the Company's investment advisory agreement prohibit it from including unrealized capital appreciation in its actual performance for this purpose.This prohibition is also consistent with instruction 7.a to item 3 of Form N-2 with regard to the fee table, which permits inclusion of only those investment advisory and other management fees that are “payable to the investment adviser or its affiliates”.As demonstrated above, unrealized appreciation is not a permissible component of any fee payable by the Company to the investment adviser. The FASB's current definitions and guidance under its Conceptual Framework — Elements and Recognition lead to the same conclusion.These state "A liability of an entity is a present economic obligation for which an entity is the obligor.""An economic obligation is an unconditional promise or other requirement to provide or forgo economic resources, including through risk protection.""An entity does not have a present unconditional obligation for future actions it expects or intends to take but cannot be compelled to take…""The Board [FASB] agreed that the existence of a present obligation distinguishes a liability from a general risk."Due to the operation of Section 205 and the conforming provisions of the Company's investment advisory agreement, the Company has no obligation (contingent or otherwise) in respect of unrealized capital appreciation. It has been asserted recently that TIS 6910.29, which requires private unregistered investment partnerships to provide accruals for incentive compensation attributable to unrealized appreciation could also be applicable to BDCs.However, TIS 6910.29 by its terms applies only to private unregistered investment partnerships and does not purport to apply to BDCs, which are publicly traded corporations whose stockholder returns are driven by public stock price movements and dividends paid.Private unregistered investment partnerships follow partnership accounting, which BDCs do not follow.The Company recognizes that a BDC’s treatment of unrealized capital appreciation is different than recent guidance for private unregistered Securities and Exchange Commission March 8, 2011 Page 11 investment partnerships and believes there are several important reasons for this difference.These differences, which were appropriately considered and reflected in the SEC's prior exhaustive directives regarding BDC incentive compensation, include fundamental differences in legal structure, operations and investor patterns from other types of entities.A new introduction of liability and expense accruals for remote contingencies of incentive compensation attributable to the possible future realization of unrealized capital appreciation not payable to the investment adviser would, the Company respectfully submits, in fact be very misleading and confusing to investors in the Company and most other BDCs.On the other hand, the incentive compensation arrangements applicable to substantially all private unregistered investment partnerships are based on total return, which includes unrealized capital appreciation.Hedge funds, for example, pay incentive compensation frequently monthly, quarterly or annually.Generally on a quarterly basis, even private equity funds pay a portion of the manager's total return-based tax accruals for incentive compensation.Finally, AICPA SOP 3-4 and 95-2 further supports the distinction between BDCs and private unregistered investment partnerships by clearly differentiating public entities from non-public entities in their various conclusions. Considering the detailed instructions previously dictated by the SEC, the Company is not aware of any formal change in the SEC’s prior mandate or of any other new accounting standards or official pronouncements that would suggest BDCs should adhere to what the Company believes to be inapplicable methodologies for private partnerships as set forth in TIS 6910.29. Therefore, and for all the above noted reasons and others which the Company would be pleased to discuss with the Staff, the Company believes the Staff’s suggestion should be handled through additional footnote disclosures or, as suggested by FASB principles, in additional risk disclosures. 3.The disclosure, on page 21 states: "We may invest, to the extent permitted by law, in the securities and instruments of other investment companies, including private funds, and, to the extent we so invest, will bear our ratable share of any such investment company's expenses, including management and performance fees." If the expenses incurred indirectly by the Fund as a result of its investments in "other investment companies," including temporary cash transfers to money market funds, exceed 0.01 percent (one basis point) of average net assets, please add the line item, "Acquired Fund Fees and Expenses," to the fee table with an estimate of the expenses. See Instruction 10.a. to Item 3 of Form N-2. The Company has no investments in "other investment companies," but in the event the Company makes such investments it will add the appropriate disclosure in a prospectus supplement at the time of a registered offering. Securities and Exchange Commission March 8, 2011 Page 12 4.Note "4" states that "'net assets attributable to common stock' equal net assets as of March 31, 2010." Net assets attributable to common stock should be the average net assets for the year and not net assets at the end of the year. Please revise the fee calculations based on average net assets for the year. The Company respectfully disagrees with this comment.The General Instructions to Item 3 of Form N-2 suggests that the Company may use net assets, not the average.The appropriateness of using the “end of period net assets” is reinforced by instruction 7.a to Item 3.1, which applies to business development companies, regarding the management fee calculation, which is one part of the total calculation and also requires end of period data.To revise the disclosure as requested could be potentially misleading to investors. 5.Please move the line item, "interest and other credit facility related expenses on borrowed funds," above the line item, "other expenses." The line item, "interest and other credit facility related expenses on borrowed funds," has been moved as requested. 6.Please provide the supporting calculations for the expenses in the example. Supporting calculations for the expenses shown in the example will be furnished to the staff. Risks Relating To Our Business and Structure, page 10 1.The disclosure, on page 12, states: the Fund will invest in "original issue discount, which could be significant relative to our overall investment activities, or increases in loan balances as a result of payment-in-kind arrangements are included in income before we receive any corresponding cash payments. We also may be required to include in income Securities and Exchange Commission March 8, 2011 Page 13 certain other amounts that we do not receive in cash." Please disclose the risks created by investing in OID and market discount instruments, including the following: a) The higher interest rates of OID and market discount instruments reflect the payment deferral and credit risk associated with them. Investors in the Fund share the risks and rewards of OID and market discount. These risks, however, are arguably irrelevant to the adviser, who collects and higher incentive fees and, in the case of payment-in-kind loans, higher asset-based fees with no deferral of cash payments and no repayment obligation to the Fund should any of these loans prove ultimately uncollectible. b) OID and market discount instruments may have unverifiable valuations because their continuing accruals require continuing judgments about the collectability of the deferred payments and the value of any associated collateral; c) OID and market discount instruments generally represent a significantly higher credit risk than coupon loans. d) OID or market discount income received by the Fund may create uncertainty about the source of the Fund's cash distributions. For accounting purposes, any cash distributions to shareholders representing OID or market discount income are not treated as coming from paid-in capital, even though the cash to pay them comes from the offering proceeds. Thus, although a distribution of OID or market discount interest comes from the cash invested by the shareholders, Section 19(a) of the 1940 Act does not require that shareholders be given notice of this fact. e) In the case of payment-in-kind debt, the deferral of PIK interest has the simultaneous effects of increasing the assets under management and increasing the base management fee at a compounding rate, while generating investment income and increasing the incentive fee at a compounding rate. In addition, the deferral of PIK interest also reduces the loans' LTV at a compounding rate. f) OID and market discount instruments create the risk of non-refundable cash payments to the advisor based on non-cash accruals that ultimately may not be realized. The Company believes that nearly all of the statements requested would be inaccurate when applied to market discount instruments and that the Company's current disclosures, which were revised in the comment process in prior years, address the staff's Securities and Exchange Commission March 8, 2011 Page 14 underlying concerns.Please see our response for item 2(e) with regard to accrual based accounting. Since the Company's IPO, it has never had any working capital concerns or increased leverage trends over any extended period. As you have requested in the course of our telephonic discussions, the Company will briefly outline the relationship between OID, market discount and interest deferral features, such as PIK.OID occurs if, at the time of issuance, the Company acquires an instrument for less than its principal at maturity.Market discount (MD) occurs if, at any time after issuance, the Company acquires an instrument for less than its principal at maturity (or for less than the adjusted original issue price if the instrument was issued with OID).Interest deferral features occur (1) when the borrower is contractually permitted to defer payment of cash interest, which then increases the amount owed at a subsequent date, which may be prior to maturity or at maturity or (2) when the instrument itself provides for periodic increases in principal rather than any interest payment.The Company does not generally invest to a significant extent in instruments with significant OID either at issuance or in the secondary market.Debt instruments may experience MD without regard to whether they were issued with OID and in fact most long-term debt instruments trade either with MD or at a premium rather than at principal amount due to a host of factors only one of which is perceived credit risk. As a consequence of the foregoing characteristics, the statement in item (a) that "the higher interest rates of OID and market discount instruments reflect the payment deferral and credit risk associated with them" is inaccurate.The statement would be true of some interest deferral instruments (which, as discussed above, may or may not be OID instruments), but even then the statement would apply only on a case by case basis.The risk factor "We may have difficulty paying our required distributions if we recognize income before or without receiving cash representing such income" discloses the potential conflicts mentioned in item (a).Please also see our response to item 2(e). Although, as stated in item (b), OID and MD instruments may have unverifiable valuations, this is true of any privately issued instrument and would not be caused by the need for continuing judgments about collectibility and collateral value to any greater extent for OID and MD instruments than for non-OID or non-MD instruments. Based on the explanations above, the statement in item (c) is not accurate.Securities of AAA companies that trade with MD or were issued with OID do not carry higher credit risk than their coupon loans.Nonetheless, the Company has added disclosure to the effect that loans structured with interest deferral features may represent higher credit risk than loans the interest on which must be paid in full in cash on a regular basis. Securities and Exchange Commission March 8, 2011 Page 15 With respect to item (d), the Company does not believe there is any uncertainty regarding the source of its cash distributions.Further, the cash to pay distributions in respect of accruals for deferred interest, MD or OID is as likely to come from repayments on or sales of other deferred interest, MD or OID instruments where the cash receipts have now matched the prior accruals and represents excess cash over GAAP income as it is to come from proceeds. With respect to item (e), interest deferrals are taken into income and, because the Company calculates the base management fee quarterly in arrears and distributes substantially all of its income quarterly, do not increase assets under management for purposes of AIM's base fee. The risk factor "We may have difficulty paying our required distributions if we recognize income before or without receiving cash representing such income" addresses the matter described in item (f). 2.Please disclose the percentage of the Fund's yield and unrealized capital gain that is attributable to OID and market discount. The Company’s investments with OID, MD or deferred interest fluctuate quarter to quarter and year to year, and the variations have not had any material effect on operations, working capital or dividends to shareholders since the Company’s IPO in 2004.Almost all of the Company's portfolio investments at some point have MD or market premium and few have OID as of December 31, 2010.With respect to instruments with interest deferrals, the amount also fluctuates for reasons bearing no relationship to the terms of the instruments.For example, some obligors have the right to defer interest but do not use it, while others may defer for a time for short-term capital needs and then pay off the accrued interest.Consequently, the Company believes such disclosure would not meaningfully reflect material ongoing characteristics of its portfolio. 3.With respect to the subsection, "provisions of the Maryland General Corporation Lawcould deter takeover attempts," on page 17, please provide a representation that the Fund will not amend its by-laws to repeal the exemption from the "Maryland Control Share Acquisition Act" without first seeking the staff's permission to do so, having regard for the provisions of Section 18(i) of the 1940 Act. Securities and Exchange Commission March 8, 2011 Page 16 The Company has modified the disclosure to add that the Company will give the SEC prior notice if the Board determines to elect that the Maryland Act apply to it. Dividends, page 29 Please also show dividends per share for the two quarters ended September 30, 2010. The requested disclosure appears within the prospectus supplement portion of the Registration Statement on page S-19.This conforms to the established protocol of the Company to have the base prospectus focus on periods through the most recently completed fiscal year and the prospectus supplement focus on the interim periods, which change each quarter. Selected Financial Data, page 32 Please show the results of operations and the per-share and balance sheet data for the two quarters ended September 30, 2010. The requested disclosure appears within the prospectus supplement portion of the Registration Statement on page S-4. Portfolio and Investment Activity, page 37 1.Wherever the Fund's investments and their yields "at March 31, 2010" are presented, please update the information to a more current date. The requested disclosure appears within the prospectus supplement portion of the Registration Statement on page S-11. 2.Please disclose the number and percentage of the Fund's portfolio securities that are currently in default or on non-accrual status or that have payments currently in arrears. Securities and Exchange Commission March 8, 2011 Page 17 The requested disclosure appears within the prospectus supplement portion of the Registration Statement under the heading Interim Management's Discussion and Analysis of Financial Condition and Results of Operations. Results of Operations, page 41 Please disclose the Fund's investment income, expenses, net investment income, net realized gains, net realized appreciation, and net increase in net assets from operations for the first two quarters of the Fund's 2011 fiscal year, ended on September 30, 2010. The requested disclosure appears within the prospectus supplement portion of the Registration Statement under the heading Interim Management's Discussion and Analysis of Financial Condition and Results of Operations. Liquidity and Capital Resources, page 43 1.With respect to the disclosure about the revolving credit facility, on pages 13 and 43, and "Note 12" to the financial statements, please address the following issues. a) Does the revolving credit facility involve a subsidiary set up to hold Fund assets that serve as collateral for loans made under the credit facility? Will portfolio assets be transferred to a subsidiary entity in a sale transaction? The revolving credit facility does not involve a subsidiary designed to hold Company assets that serve as collateral for loans made under the credit facility.Under the facility, portfolio assets are not transferred to a subsidiary entity in a sale transaction. b) Alternatively, will the collateral assets remain consolidated on the Fund's balance sheet and count for the Fund's asset coverage requirements under the 1940 Act? Under the facility, the collateral assets remain on the Company's balance sheet and count for its asset coverage requirements under the 1940 Act. Securities and Exchange Commission March 8, 2011 Page 18 c) In the event of "non-compliance with certain covenants," would the lender have contractual rights to seize Fund assets without adjudication? The lender would have contractual rights to seize and sell Company assets without adjudication in an event of default, which could occur in connection with non-compliance with certain covenants. 2.Please explain to us why the Fund uses its wholly-owned subsidiary, "AIC Holdco," to make investments indirectly through the various AIC Holdco SPVs. Does the Fund use this structure to make investments that it could not make directly? For example, in the case of the total return swap, does the use of a non-investment company subsidiary and non-recourse financing permit the Fund to use leverage that is not counted against its 200% limit? Please revise the disclosure to describe the AIC Holdco structure and its investments in plain English. The Company established AIC Holdco as a holding company to facilitate making certain investments outside of the Company's senior credit facility.The Company did not intenduse of this structure in order to make investments that it could not make directly.One or more of AIC Holdco's subsidiaries may employ leverage that, if it were incurred as senior securities, would in isolation result in such subsidiary having asset coverage of less than 200%.As of the date of this letter, we do not believe that leverage which is non-recourse to the Company is attributable to the Company for purposes of the 200% asset coverage ratio set forth in the 1940 Act.The Company has simplified its description of these investments. Dividends, page 46 Please disclose in the table the dividends paid by the Fund during the first two quarters of the current fiscal year. The requested disclosure appears within the prospectus supplement portion of the Registration Statement under the heading Interim Management's Discussion and Analysis of Financial Condition and Results of Operations. Securities and Exchange Commission March 8, 2011 Page 19 Price Range of Common Stock, page 55 Please add to the chart the common stock price ranges for the first two quarters of the Fund's 2011 fiscal year. See Item 8.5.b. of Form N-2. The requested disclosure appears within the prospectus supplement portion of the Registration Statement under the heading Price Range of Common Stock. Apollo Investment, page 57 Please provide the yield and portfolio composition information in this section as of a current date. The requested disclosure appears within the prospectus supplement portion of the Registration Statement under the heading Interim Management's Discussion and Analysis of Financial Condition and Results of Operations. Investments, page 59 1.Please provide the portfolio composition information in this section as of a current date, as is done in the "Portfolio Companies" subsection on page 92. The requested disclosure appears within the prospectus supplement portion of the Registration Statement under the heading Interim Management's Discussion and Analysis of Financial Condition and Results of Operations. Securities and Exchange Commission March 8, 2011 Page 20 2.Please address the following issues raised by the disclosure in this subsection that the Fund may securitize its portfolio assets. a) Will the SPV be an investment company? In the alternative, will the SPV be deemed not to be an investment company by Rule 3a-7 under the 1940 Act or will relief be sought that permits the SPV to be ignored by means of a "look-through" from the Fund to the SPV's assets? Will the SPV be an eligible portfolio company? b) The disclosure states that the securities issued by the SPV will be "investment grade." The Fund's portfolio assets, however, are not generally investment grade. How will the SPV's securities achieve investment grade ratings? c) Please disclose that, because of adverse selection in the Fund's portfolio and the residual interests retained on the Fund's balance sheet, to the extent that the Fund engages in securitization investing in its shares will be riskier. d) Will the SPV be consolidated in the Fund's financial statements? e) Will the securitized assets count for purposes of the Fund's 200% asset coverage requirement? f) Will the transfer of portfolio assets to the SPV trigger the realization of their capital appreciation for purposes of the calculation of adviser's capital gain incentive fee? g) Please provide us with more information about how the Fund will make the investments referred to in the statement: "we may also invest through special purpose entities or other arrangements, including total return swaps and repurchase agreements, in order to obtain non-recourse financing or for other purposes." Any SPV will not likely be an investment company or a Rule 3a-7 company.The SPV will also not likely be consolidated in the Company's financial statements.Additionally, the Company reserves the right in the future to enter into any type of securitization transaction permitted under the 1940 Act and as such cannot provide the specific details you requested since the answers to your questions with regard to any future securitizations structure will depend upon the facts and circumstances of the specific securitization. Securities and Exchange Commission March 8, 2011 Page 21 Plan of Distribution, page 151 The disclosure states that "pursuant to the terms of certain applicable registration rights agreements entered into by us, or that we may enter into in the future, certain holders of our securities may resell securities under this prospectus and as described in any related prospectus supplement." Please respond to the following issues raised by this disclosure: a) Are there currently any privately-placed shares outstanding, or does the Fund intend to do any private placements, that require the Fund to pay the costs of the resale registration? Currently, there are no privately-placed shares outstanding nor does the Company currently anticipate any private placements that would entail registration rights requiring the Company to pay the costs of resale registrations. On January 25, 2011, the Company closed on its private offering of 5.75% senior unsecured convertible notes due 2016.The convertible notes and the shares of common stock issuable upon conversion of the convertible notes have not been registered under the 1933 Act or any applicable state securities laws.Note holders do not have any registration rights and the Company will not file a shelf registration statement for the resale of the convertible notes or the common stock issuable upon conversion of such notes.After the notes have been held for six months, under Rule 144 any shares of common stock obtained upon conversion will be freely saleable by non-affiliates. b) Does the Fund's board always make a good faith determination with respect to a commitment by the Fund to pay the expenses of a resale registration? The Company has never had a commitment to pay the expenses of a resale registration. c) If the Fund expects to file any resale registrations during the coming year, please include the estimated expenses of these resale registrations in the fee table. The Company does not expect to file any resale registrations during the coming year. d) Will the Fund make private placements at a market price below NAV? Securities and Exchange Commission March 8, 2011 Page 22 The Company does not currently know if it will make any private placements at a market price below NAV.The Company believes that a private placement of shares at a price below NAV does not present any different issues than a registered sale below NAV. e) If the Fund intends to make private placements, please disclose, where appropriate, the dilution risk created. The Company does not currently anticipate making any private placements. In the event the Company does make such private placements, it will include dilution risks if applicable. f) Will the Fund's private placements rely on Section 4(2) of the 1933 Act, by means of the Rule 506 safe harbor of Regulation D? The Company does not currently anticipate making any private placements and therefore does not know if any potential private placements will rely on Section 4(2) of the 1933 Act, Regulation 5 or some other exception. Financial Statements 1.The consent included in the Form N-2 references the audit opinion dated May 26, 2010. Why does the Report of Independent Registered Public Accounting Firm dated May 26, 2010 not contain the statement that securities have been confirmed or physically examined to substantiate their existence? Please refer to the Audit Guide, AAG- INV 11.08. Based on conversation with our public accounting firm, we have the following understanding of requirements in this area.The Audit Guide addresses the audit requirements of investment companies registered under the 1940 Act.Paragraph 11.08 of the Audit Guide specifically requires an audit report of a registered investment company to include a statement that securities have been confirmed or physically examined to substantiate their existence.Business development companies, however, are required under Section 64(a) of the 1940 Act to prepare financial statements pursuant to Section 13 of the Securities Exchange Act of 1934 and such Section 13 does not contain that same audit report requirement.The Report of Independent Registered Public Accounting Firm for the Company therefore is not required to include the referenced statement. Securities and Exchange Commission March 8, 2011 Page 23 2.Cash Equivalents at March 31, 2010 were $449,828,000. What is the composition of cash and cash equivalents? Do any of the cash equivalents have associated AFFE? The cash equivalents at March 31, 2010 were composed of US T-Bills, as noted on the Company’s Schedule of Investments.Accordingly, they do not have any associated AFFE. General 1.We note that portions of the filing are incomplete. We may have additional comments: on such portions, when you complete them in a pre-effective amendment; on disclosures made in response to this letter; on information supplied supplementally; or on exhibits added in a pre-effective amendment. Duly noted. 2.Please advise us if you have submitted or expect to submit an exemptive application or no-action request in connection with your registration statement. On November 17, 2010, the Company filed an Amendment No. 1 to an application for an order pursuant to Sections 57(c) and (i) of the 1940 Act and Rule 17d-l promulgated thereunder, authorizing certain principal and joint transactions that otherwise may be prohibited by Sections 57(a)(2) and 57(a)(4) of the 1940 Act. 3.Please disclose supplementally whether the FINRA has reviewed the underwriting terms and arrangements of the offering. The Company does not currently contemplate a registered offering, therefore FINRA has not reviewed any underwriting terms or arrangements. Securities and Exchange Commission March 8, 2011 Page 24 *** The Company is eager to have the registration statement declared effective promptly.Accordingly, we would appreciate resolving any open questions with you over the next two weeks. Securities and Exchange Commission March 8, 2011 Page 25 Please call either Veronica Castillo at 212-735-3859 or Richard Prins at 212-735-2790. Sincerely, /s/Richard T. Prins Richard T. Prins As filed with the Securities and Exchange Commission on March , 2011 Securities Act Registration No. 333- 170519 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 Registration Statement under the Securities Act of 1933 Pre-Effective Amendment No. 1 Post-Effective Amendment No. Apollo Investment Corporation (Exact Name of Registrant as Specified in the Charter) 9 West 57th Street New York, NY 10019 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (212) 515-3450 John J. Suydam Cindy Z. Michel c/o Apollo Investment Corporation 9 West 57th Street New York, NY 10019 (Name and Address of Agent for Service) Copies to: Richard T.Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Approximate date of proposed public offering: From time to time after the effective date of this Registration Statement If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with dividend or interest reinvestment plans, check the following boxý It is proposed that this filing will become effective (check appropriate box): ýwhen declared effective pursuant to section 8(a) If appropriate, check the following box: othis amendment designates a new effective for a previously filed registration statement. othis form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective date is . CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value per share(2) Preferred Stock, $0.001 par value per share(2) Warrants(3) Debt Securities(4) Units(5) Purchase Contracts(6) Total(7) $1,500,000,000 (1) Estimated pursuant to Rule 457(o) solely for the purpose of determining the registration fee.The proposed maximum offering price per security will be determined, from time to time, by the Registrant in connection with the sale by the Registrant of the securities registered under this registration statement.$19,337.37 was previously paid in relation to $492,045,000.00 (out of $1,000,000,000) of securities remaining issuable under the Registrant's registration statement no. 333-153879, filed on October 7, 2008 which will be included in this registration statement upon its being declared effective. Subject to Note 7 below, there is being registered hereunder an indeterminate principal amount of common stock or preferred stock as may be sold, from time to time. Subject to Note 7 below, there is being registered hereunder an indeterminate principal amount of warrants as may be sold, from time to time, representing rights to purchase common stock, preferred stock or debt securities. Subject to Note 7 below, there is being registered hereunder an indeterminate principal amount of debt securities as may be sold, from time to time.If any debt securities are issued at an original issue discount, then the offering price shall be in such greater principal amount as shall result in an aggregate price to investors not to exceed $1,500,000,000. Subject to Note 7 below, there is being registered hereunder an indeterminate principal amount of units issuable upon conversion or exchange of securities registered hereunder to the extent any such securities, are, by their terms convertible into or exchangeable for units, including upon the exercise of warrants or delivery upon settlement of purchase contracts. Each unit may consist of a combination of any two or more of the securities being registered hereby or debt obligations of third parties, including U.S. Treasury securities. Subject to Note 7 below, there is being registered hereunder an indeterminate principal amount of purchase contracts issuable upon conversion or exchange of securities registered hereunder to the extent any such securities are, by their terms convertible into or exchangeable for purchase contracts. Each purchase contract obligates the registrant to sell, and the holder thereof to purchase, an indeterminate number of debt securities, common stock, preferred stock or other securities registered hereunder. In no event will the aggregate offering price of all securities issued from time to time pursuant to this registration statement exceed $1,500,000,000. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer and sale is not permitted. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer and sale is not permitted. Preliminary Base Prospectus dated March , 2011 Subject to Completion Common Stock Preferred Stock Warrants Debt Securities Units Purchase Contracts Apollo Investment Corporation is a closed-end, non-diversified management investment company that has elected to be treated as a business development company, or BDC, under the Investment Company Act of 1940, or 1940 Act. Our primary investment objective is to generate current income and capital appreciation. We invest primarily in the form of subordinated debt, as well as by making investments in certain senior secured loans and/or equity in private middle market companies. From time to time, we may also invest in the securities of public companies. We fund a portion of our investment with borrowed money, a practice commonly known as leverage. We can offer no assurances that we will continue to achieve our objective. Apollo Investment Management, L.P., an affiliate of Apollo Global Management, LLC, a leading private equity investor, serves as our investment adviser. Apollo Investment Administration, LLC provides the administrative services necessary for us to operate. We may offer, from time to time, in one or more offerings, together or separately, up to $1,500,000,000 of our common stock, preferred stock, debt securities, units, purchase contracts or warrants representing rights to purchase shares of our common stock, preferred stock or debt securities, which we refer to, collectively, as the “securities.” The securities may be offered at prices and on terms to be described in one or more supplements to this prospectus. Our common stock is quoted on The Nasdaq Global Select Market under the symbol “AINV.” The last reported closing price for our common stock on March , 2011 was $ per share. This prospectus, and the accompanying prospectus supplement, contains important information you should know before investing in our securities. Please read it before you invest and keep it for future reference. We file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission. This information is available free of charge by contacting us at 9 West 57th Street, New York, NY 10019 or by calling us collect at (212) 515-3450 or on our website at www.apolloic.com. The SEC also maintains a website at www.sec.gov that contains such information free of charge. Investing in our securities involves a high degree of risk and is highly speculative. Before buying any securities, you should read the discussion of the material risks of investing in our securities in “Risk Factors” beginning on page 7 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus may not be used to consummate sales of securities unless accompanied by a prospectus supplement. You should rely only on the information contained in this prospectus and the accompanying prospectus supplement. We have not authorized anyone to provide you with additional information, or information different from that contained in this prospectus and the accompanying prospectus supplement. If anyone provides you with different or additional information, you should not rely on it. We are offering to sell, and seeking offers to buy, securities only in jurisdictions where offers and sales are permitted. The information contained in or incorporated by reference in this prospectus and the accompanying prospectus supplement is accurate only as of the date of this prospectus or such prospectus supplement. We will update these documents to reflect material changes. Our business, financial condition, results of operations and prospects may have changed since then. TABLE OF CONTENTS Prospectus Summary 1 Fees and Expenses 6 Risk Factors 9 Use of Proceeds 29 Dividends 30 Selected Financial Data 32 Forward-Looking Statements 33 Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Sales of Common Stock Below Net Asset Value 47 Price Range of Common Stock 52 Business 53 Management 65 Certain Relationships 81 Control Persons and Principal Stockholders 82 Portfolio Companies 83 Determination of Net Asset Value 92 Dividend Reinvestment Plan 93 Material U.S. Federal Income Tax Considerations 94 Description of our Capital Stock Description of our Preferred Stock Description of our Warrants Description of our Debt Securities Description of our Units Description of our Purchase Contracts Regulation Custodian, Transfer and Dividend Paying Agent,Registrar and Trustee Brokerage Allocation and Other Practices Plan of Distribution Legal Matters Independent Registered Public Accounting Firm Available Information ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we have filed with the Securities and Exchange Commission, or the SEC, using the “shelf” registration process. Under the shelf registration process, we may offer, from time to time, up to $1,500,000,000 of our common stock, preferred stock, debt securities, units, purchase contracts or warrants representing rights to purchase shares of our common stock, preferred stock or debt securities on the terms to be determined at the time of the offering.The securities may be offered at prices and on terms described in one or more supplements to this prospectus. This prospectus provides you with a general description of the i securities that we may offer. Each time we use this prospectus to offer securities, we will provide a prospectus supplement that will contain specific information about the terms of that offering. If applicable, the prospectus supplement will identify any selling stockholders acting under the terms of certain registration rights agreements we may enter into from time to time.The prospectus supplement may also add, update or change information contained in this prospectus. Please carefully read this prospectus and any prospectus supplement together with any exhibits and the additional information described under the headings “Available Information” and “Risk Factors” before you make an investment decision. ii PROSPECTUS SUMMARY This summary highlights some of the information in this prospectus. It is not complete and may not contain all of the information that you may want to consider. You should read carefully the more detailed information set forth under “Risk Factors” and the other information included in this prospectus. In this prospectus and any accompanying prospectus supplement, except where the context suggests otherwise, the terms “we”, “us”, “our” and “Apollo Investment” refer to Apollo Investment Corporation; “Apollo Investment Management”, “AIM” or “investment adviser” refers to Apollo Investment Management, L.P.; “Apollo Administration” or “AIA” refers to Apollo Investment Administration, LLC; and “Apollo” refers to the affiliated companies of Apollo Investment Management, L.P. APOLLO INVESTMENT Apollo Investment Corporation, a Maryland corporation organized on February 2, 2004, is a closed-end, externally managed, non-diversified management investment company that has elected to be treated as a business development company (“BDC”) under the Investment Company Act of 1940 (the “1940 Act”). In addition, for tax purposes we have elected to be treated as a regulated investment company, or RIC, under the Internal Revenue Code of 1986, as amended (the “Code”). Our primary investment objective is to generate current income and capital appreciation. We invest primarily in the form of subordinated debt , as well as by making investments in certain senior secured loans and/or equity in private middle market companies . From time to time, we may also invest in the securities of public companies. Our portfolio is comprised primarily of investments in subordinated debt, sometimes referred to as mezzanine debt, and senior secured loans of private middle-market companies that, in the case of senior secured loans, generally are not broadly syndicated and whose aggregate tranche size is typically less than $200 million. From time to time our portfolio also includes equity interests such as common stock, preferred stock, warrants or options. In this prospectus, we use the term “middle-market” to refer to companies with annual revenues between $50 million and $2 billion.While our primary investment objective is to generate current income and capital appreciation through investments in U.S. senior and subordinated loans, other debt securities and equity, we may also invest a portion of the portfolio in opportunistic investments, including foreign securities. Most of the debt instruments we invest in are unrated or rated below investment grade, which is an indication of having predominantly speculative characteristics with respect to the capacity to pay interest and principal. See “Risk Factors—Risks Related to Our Investments.” AIM and its affiliates manage other funds that may have investment mandates that are similar, in whole or in part, with ours. AIM and its affiliates may determine that an investment is appropriate both for us and for one or more of those other funds. In such event, depending on the availability of such investment and other appropriate factors, AIM may determine that we should invest on a side-by-side basis with one or more other funds. We may make all such investments subject to compliance with applicable regulations and interpretations, and our allocation procedures. In certain circumstances negotiated co-investments may be made only if we receive an order from the SEC permitting us to do so. There can be no assurance that any such order will be obtained. During our fiscal year ended March 31, 2010, we invested $716 million across 5 new and 24 existing portfolio companies, primarily through opportunistic secondary market purchases. This compares to investing $435 million in 12 new and 13 existing portfolio companies for the previous fiscal year ended March 31, 2009. Investments sold or prepaid during the fiscal year ended March 31, 2010 totaled $452 million versus $340 million for the fiscal year ended March 31, 2009. The weighted average yields on our senior secured loan portfolio, subordinated debt portfolio and total debt portfolio as of March 31, 2010 at our current cost basis were 8.5%, 13.5% and 11.8%, respectively. At March 31, 2009, the yields were 8.2%, 13.2%, and 11.7%, respectively. 1 Our targeted investment size typically ranges between $20 million and $250 million, although this investment size may vary proportionately as the size of our available capital base changes. At March 31, 2010, our net portfolio consisted of 67 portfolio companies and was invested 30% in senior secured loans, 59% in subordinated debt, 1% in preferred equity and 10% in common equity and warrants measured at fair value versus 72 portfolio companies invested 26% in senior secured loans, 58% in subordinated debt, 5% in preferred equity and 11% in common equity and warrants at March 31, 2009. Since our initial public offering in April 2004 and through March 31, 2010, our invested capital totaled $6.3 billion in 128 portfolio companies. Over the same period, Apollo Investment completed transactions with more than 85 different financial sponsors. At March 31, 2010, 64% or $1.6 billion of our income-bearing investment portfolio is fixed rate debt and 36% or $0.9 billion is floating rate debt, measured at fair value. On a cost basis, 65% or $1.8 billion of our income-bearing investment portfolio is fixed rate debt and 35% or $1.0 billion is floating rate debt. At March 31, 2009, 70% or $1.5 billion of our income-bearing investment portfolio was fixed rate debt and 30% or $0.7 billion was floating rate debt, measured at fair value. On a cost basis, 66% or $2.0 billion of our income-bearing investment portfolio is fixed rate debt and 34% or $1.0 billion is floating rate debt. ABOUT APOLLO INVESTMENT MANAGEMENT AIM, our investment adviser, is led by a dedicated team of investment professionals. The investment committee of AIM currently consists of James C. Zelter, our Chief Executive Officer and a Vice President of the general partner of AIM; Patrick J. Dalton, our President and Chief Operating Officer and a Vice President of the general partner of AIM; Rajay Bagaria, a Partner of AIM; and Justin Sendak, a Partner of AIM. Mr. Dalton is also the Chief Investment Officer of AIM.The composition of the investment committee of AIM may change from time to time. AIM draws upon Apollo Global Management, LLC and its consolidated affiliates ("AGM") 20 year history and benefits from the broader firm’s significant capital markets, trading and research expertise developed through investments in many core sectors in over 150 companies since inception. ABOUT APOLLO INVESTMENT ADMINISTRATION In addition to furnishing us with office facilities, equipment, and clerical, bookkeeping and record keeping services, AIA also oversees our financial records as well as prepares our reports to stockholders and reports filed with the SEC. AIA also performs the calculation and publication of our net asset value, oversees the preparation and filing of our tax returns, the payment of our expenses and the performance of various third-party service providers. Furthermore, AIA provides on our behalf managerial assistance to those portfolio companies to which we are required to provide such assistance. OPERATING AND REGULATORY STRUCTURE Our investment activities are managed by AIM and supervised by our board of directors, a majority of whom are independent of Apollo and its affiliates. AIM is an investment adviser that is registered under the Investment Advisers Act of 1940, or the Advisers Act. Under our investment advisory and management agreement, we pay AIM an annual base management fee based on our average gross assets as well as an incentive fee. See “Management—Investment Advisory and Management Agreement.” As a BDC, we are required to comply with certain regulatory requirements. Also, while we are permitted to finance investments using debt, our ability to use debt is limited in certain significant respects. See “Regulation.” 2 We have elected to be treated for federal income tax purposes as a RIC under Subchapter M of the Code. For more information, see “Material U.S. Federal Income Tax Considerations.” DETERMINATION OF NET ASSET VALUE The net asset value per share of our outstanding shares of common stock is determined quarterly by dividing the value of our total assets minus our liabilities by the total number of our shares outstanding. In calculating the value of our total assets, we value investments for which market quotations are readily available at such market quotations if they are deemed to represent fair value. Market quotations may be deemed not to represent fair value in certain circumstances where AIM believes that facts and circumstances applicable to an issuer, a seller or purchaser or the market for a particular security causes current market quotes to not reflect the fair value of the security. Examples of these events could include cases in which material events are announced after the close of the market on which a security is primarily traded, when a security trades infrequently causing a quoted purchase or sale price to become stale or in the event of a “fire sale” by a distressed seller. Debt and equity securities that are not publicly traded or whose market price is not readily available or whose market quotations are not deemed to represent fair value are valued at fair value as determined in good faith by, or under the direction of, our board of directors pursuant to a written valuation policy and a consistently applied valuation process utilizing the input of our investment adviser, independent valuation firms, and the audit committee. Because there is no readily available market value for a significant portion of the investments in our portfolio, we value these portfolio investments at fair value as determined in good faith by the board of directors. Due to the inherent uncertainty of determining the fair value of our investments, the value of our investments may differ significantly from the values that would have been used had a readily available market existed for such investments, and the differences could be material. Determination of fair values involves subjective judgments and estimates not susceptible to substantiation by auditing procedures. Accordingly, under current accounting standards, the notes to our financial statements refer to the uncertainty with respect to the possible effect of such valuations, and any change in such valuations, on our financial statements. For more information, see “Determination of Net Asset Value.” USE OF PROCEEDS We intend to use the net proceeds from the sale of our securities pursuant to this prospectus for general corporate purposes, which include investing in portfolio companies in accordance with our investment objective and strategies and repaying indebtedness incurred under our senior credit facility. We anticipate that substantially all of the net proceeds of an offering of securities pursuant to this prospectus will be used for the above purposes within two years, depending on the availability of appropriate investment opportunities consistent with our investment objective and market conditions. Our portfolio currently consists primarily of investments in long-term subordinated debt, referred to as mezzanine debt, and senior secured loans of private middle-market companies, and from time to time includes equity interests such as common stock, preferred stock, warrants or options. Pending such investments, we will use the net proceeds of an offering to invest in cash equivalents, U.S. government securities and other high-quality debt investments that mature in one year or less from the date of investment, to reduce then-outstanding obligations under our credit facility or for other general corporate purposes. The supplement to this prospectus relating to an offering will more fully identify the use of the proceeds from such offering. For more information, see “Use of Proceeds.” 3 DIVIDENDS ON COMMON STOCK We intend to continue to distribute quarterly dividends to our common stockholders, however, we may not be able to maintain the current level of dividend payments, including due to regulatory requirements. Our quarterly dividends, if any, will be determined by our board of directors. We expect that our distributions to shareholders generally will be from accumulated net investment income and from net realized capital gains, as applicable. For more information, see “Dividends.” DIVIDENDS ON PREFERRED STOCK We may issue preferred stock from time to time, although we have no immediate intention to do so. If we issue shares of preferred stock, holders of such preferred stock will be entitled to receive cash dividends at an annual rate that will be fixed or will vary for the successive dividend periods for each series. In general, the dividend periods for fixed rate preferred stock will be quarterly. DIVIDEND REINVESTMENT PLAN We have adopted an “opt-out” dividend reinvestment plan that provides for reinvestment of our dividend distributions on behalf of our stockholders, unless a stockholder elects to receive cash. As a result, if our board of directors authorizes, and we declare, a cash dividend, then our stockholders who have not “opted out” of our dividend reinvestment plan will have their cash dividends automatically reinvested in additional shares of our common stock, rather than receiving the cash dividends. A registered stockholder must notify our transfer agent in writing in order to “opt-out” of the dividend reinvestment plan. For more information, see “Dividend Reinvestment Plan.” PLAN OF DISTRIBUTION We may offer, from time to time, up to $1,500,000,000 of our common stock, preferred stock, debt securities, units, purchase contracts or warrants representing rights to purchase shares of our common stock, preferred stock or debt securities, on terms to be determined at the time of the offering. Securities may be offered at prices and on terms described in one or more supplements to this prospectus directly to one or more purchasers, through agents designated from time to time by us, or to or through underwriters or dealers. The supplement to this prospectus relating to the offering will identify any agents or underwriters involved in the sale of our securities, and will set forth any applicable purchase price, fee and commission or discount arrangement or the basis upon which such amount may be calculated. In compliance with the guidelines of the Financial Industry Regulatory Authority, Inc. (“FINRA”), the maximum compensation to the underwriters or dealers in connection with the sale of our securities pursuant to this prospectus and the accompanying supplement to this prospectus may not exceed 8% of the aggregate offering price of the securities as set forth on the cover page of the supplement to this prospectus. We may not sell securities pursuant to this prospectus without delivering a prospectus supplement describing the method and terms of the offering of such securities. For more information, see “Plan of Distribution.” CONTINUED USE OF LEVERAGE The availability of leverage depends upon the economic environment. Given current market conditions, there can be no assurance that we will be able to utilize leverage as anticipated, if at all, and we may determine or be required to reduce or eliminate our leverage over time.The current global economic environment, the potential systemic risk arising from illiquidity and rapid de-leveraging in the financial system at large may continue to 4 contribute to market volatility and may have long-term effects on the U.S. and international financial markets. We cannot predict how long the financial markets and economic environment will continue to be affected by these events and cannot predict the effects of these or similar events. OUR CORPORATE INFORMATION Our administrative and principal executive offices are located at 9 West 57th Street, New York, NY 10019. Our common stock is quoted on The Nasdaq Global Select Market under the symbol “AINV.” Our Internet website address is www.apolloic.com. Information contained on our website is not incorporated by reference into this prospectus and you should not consider information contained on our website to be part of this prospectus. 5 FEES AND EXPENSES The following table is intended to assist you in understanding the costs and expenses that an investor in shares of our common stock will bear directly or indirectly. We caution you that the percentage indicated for "Other expenses" in the table below is an estimate and may vary. Except where the context suggests otherwise, whenever this prospectus contains a reference to fees or expenses paid by “you,” “us” or “Apollo Investment,” or that “we” will pay fees or expenses, common stockholders will indirectly bear such fees or expenses as investors in Apollo Investment. Stockholder transaction expenses: Sales load (as a percentage of offering price) —(1) Offering expenses (as a percentage of offering price) —(2) Total common stockholder transaction expenses (as a percentage of offering price) —(3) Annual expenses (as percentage of net assets attributable to common stock)(4): Management fees 3.05%(5) Incentive fees payable under investment advisory and management agreement 2.81%(6) Interest and other credit facility related expenses on borrowed funds 1.38%(7) Other expenses 0.70%(8) Total annual expenses(9) 7.94%(5, 6,7, 8) Example The following example demonstrates the projected dollar amount of total cumulative expenses that would be incurred over various periods with respect to a hypothetical investment in our common stock. These dollar amounts are based upon the assumption that our annual operating expenses (other than performance-based incentive fees) and leverage would remain at the levels set forth in the table above.Transaction expenses are not included in the following example.In the event that shares of our common stock to which this prospectus relates are sold to or through underwriters, a corresponding prospectus supplement will restate this example to reflect the applicable sales load. 1 year 3 years 5 years 10 years You would pay the following expenses on a $1,000 investment, assuming a 5% annual return $ 51 $ $ $ While the example assumes, as required by the SEC, a 5% annual return, our performance will vary and may result in a return greater or less than 5%. Assuming a 5% annual return, the incentive fee under the investment advisory and management agreement may not be earned or payable and is not included in the example. This illustration assumes that we will not realize any capital gains computed net of all realized capital losses and gross unrealized capital depreciation in any of the indicated time periods. If we achieve sufficient returns on our investments, including through the realization of capital gains, to trigger an incentive fee of a material amount, our expenses, and returns to our investors, would be higher. In addition, while the example assumes reinvestment of all dividends and distributions at net asset value, participants in our dividend reinvestment plan will receive a number of shares of our common stock, determined by dividing the total dollar amount of the dividend payable to a participant by the market price per share of our common stock at the close of trading on the valuation date for the dividend. See “Dividend Reinvestment Plan” for additional information regarding our dividend reinvestment plan. This example and the expenses in the table above should not be considered a representation of our future expenses, and actual expenses may be greater or less than those shown. 6 In the event that the securities to which this prospectus relates are sold to or through underwriters, a corresponding prospectus supplement will disclose the applicable sales load. The related prospectus supplement will disclose the estimated amount of offering expenses, the offering price and the offering expenses borne by us as a percentage of the offering price. The expenses of the dividend reinvestment plan per share are included in “Other expenses.” “Net assets attributable to common stock” equals net assets as of March 31, 2010. The contractual management fee is calculated at an annual rate of 2.00% of our average total assets. Annual expenses are based on current fiscal year amounts. For more detailed information about our computation of average total assets, please see Note 3 of our financial statements dated March 31, 2010 included in this prospectus. Assumes that annual incentive fees earned by our investment adviser, AIM, remain consistent with the incentive fees earned by AIM for the fiscal year ended March 31, 2010. AIM earns incentive fees consisting of two parts. The first part, which is payable quarterly in arrears, is based on our pre-incentive fee net investment income for the immediately preceding calendar quarter. Pre-incentive fee net investment income, expressed as a rate of return on the value of our net assets at the end of the immediately preceding calendar quarter, is compared to the rate of 1.75% quarterly (7% annualized). Our net investment income used to calculate this part of the incentive fee is also included in the amount of our gross assets used to calculate the 2% base management fee (see footnote 5 above). Accordingly, we pay AIM an incentive fee as follows: (1) no incentive fee in any calendar quarter in which our pre-incentive fee net investment income does not exceed 1.75%, which we commonly refer to as the performance threshold; (2) 100% of our pre-incentive fee net investment income with respect to that portion of such pre-incentive fee net investment income, if any, that exceeds the performance threshold but does not exceed 2.1875% in any calendar quarter; and (3) 20% of the amount of our pre-incentive fee net investment income, if any, that exceeds 2.1875% in any calendar quarter. These calculations are appropriately pro rated for any period of less than three months. The effect of the fee calculation described above is that if pre-incentive fee net investment income is equal to or exceeds 2.1875%, AIM will receive a fee of 20% of our pre-incentive fee net investment income for the quarter. You should be aware that a rise in the general level of interest rates can be expected to lead to higher interest rates applicable to our debt investments. Accordingly, an increase in interest rates would make it easier for us to meet or exceed the incentive fee performance threshold and may result in a substantial increase of the amount of incentive fees payable to our investment adviser with respect to pre-incentive fee net investment income. Furthermore, since the performance threshold is based on a percentage of our net asset value, decreases in our net asset value make it easier to achieve the performance threshold. The second part of the incentive fee will equal 20% of our realized capital gains for the calendar year, if any, computed net of all realized capital losses and unrealized capital depreciation (and incorporating unrealized depreciation on a gross investment-by-investment basis) and is payable in arrears at the end of each calendar year. For a more detailed discussion of the calculation of this fee, see “Management—Investment Advisory and Management Agreement.” ( 7) Our interest and other credit facility expenses are based on current fiscal year amounts. As of March 31, 2010, we had $0.498 billion available and $1.061 billion in borrowings outstanding under our $1.559 billion credit facility. For more information, see “Risk Factors—Risks relating to our business and structure—We fund a portion of our investments with borrowed money, which magnifies the potential for gain or loss on amounts invested and may increase the risk of investing in us” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources” in this base prospectus. (8) Includes our estimated overhead expenses, including payments under the administration agreement based on our allocable portion of overhead and other expenses incurred by AIA in performing its obligations under the administration agreement. See “Management—Administration Agreement” in this base prospectus. “Total annual expenses” as a percentage of net assets attributable to common stock are higher than the total annual expenses percentage would be for a company that is not leveraged. We borrow money to leverage our net assets and increase our total assets. The SEC requires that the “Total annual expenses” percentage be calculated as a percentage of net assets (defined as total assets less indebtedness), rather than the total assets, including assets that have been funded with borrowed monies. If the “Total annual expenses” percentage were calculated instead as a percentage of total assets, our “Total annual expenses” would be 4.50% of total assets. 7 For a presentation and calculation of total annual expenses based on total assets, see page 34 of this base prospectus. 8 RISK FACTORS Before you invest in our shares, you should be aware of various risks, including those described below and those set forth under the caption “Recent Developments” in the accompanying prospectus supplement. You should carefully consider these risk factors, together with all of the other information included in this base prospectus and accompanying prospectus supplement, before you decide whether to make an investment in our securities. The risks set out below and in the accompanying prospectus supplement are not the only risks we face. If any of the following events occur, our business, financial condition and results of operations could be materially adversely affected. In such case, our net asset value and the trading price of our common stock could decline or the value of our preferred stock, debt securities, units, purchase contracts or warrants may decline, and you may lose all or part of your investment. CERTAIN RISKS IN THE CURRENT ENVIRONMENT To the extent applicable, the prospectus supplement used in connection with any offering of securities under this prospectus will highlight or discuss certain risk factors that may be more significant in the business environment at the time of such offering. Capital markets have recently been in a period of disruption and instability. These market conditions have materially and adversely affected debt and equity capital markets in the United States and abroad, which had, and may in the future have, a negative impact on our business and operations. The global capital markets have recently been in a period of disruption as evidenced by a lack of liquidity in the debt capital markets, significant write-offs in the financial services sector, the re-pricing of credit risk in the broadly syndicated credit market and the failure of certain major financial institutions. Despite actions of the United States federal government and foreign governments, these events contributed to worsening general economic conditions that materially and adversely impacted the broader financial and credit markets and reduced the availability of debt and equity capital for the market as a whole and financial services firms in particular. These conditions could continue for a prolonged period of time or worsen in the future. While these conditions persist, we and other companies in the financial services sector may have to access, if available, alternative markets for debt and equity capital. Equity capital may be difficult to raise because, subject to some limited exceptions which as of the date of this prospectus apply to us, as a BDC we are generally not able to issue additional shares of our common stock at a price less than net asset value. In addition, our ability to incur indebtedness (including by issued preferred stock) is limited by applicable regulations such that our asset coverage, as defined in the 1940 Act, must equal at least 200% immediately after each time we incur indebtedness. The debt capital that will be available, if at all, may be at a higher cost and on less favorable terms and conditions in the future. Any inability to raise capital could have a negative effect on our business, financial condition and results of operations. Moreover, recent market conditions have made, and may in the future make, it difficult to extend the maturity of or refinance our existing indebtedness and any failure to do so could have a material adverse effect on our business. The illiquidity of our investments may make it difficult for us to sell such investments if required. As a result, we may realize significantly less than the value at which we have recorded our investments. In addition, significant changes in the capital markets, including the recent extreme volatility and disruption, have had, and may in the future have, a negative effect on the valuations of our investments and on the potential for liquidity events involving our investments. An inability to raise capital, and any required sale of our investments for liquidity purposes, could have a material adverse impact on our business, financial condition or results of operations. 9 The recent instability in the financial markets has led the U.S. Government to take a number of unprecedented actions and pass legislation designed to regulate and support certain financial institutions and segments of the financial markets that have experienced extreme volatility, and in some cases a lack of liquidity. On July 21, 2010, the President signed into law major financial services reform legislation in the form of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”). The Dodd-Frank Act, among other things, grants regulatory authorities such as the Commodity Futures Trading Commission and SEC broad rulemaking authority to implement various provisions of the Dodd-Frank Act, including comprehensive regulation of the over-the-counter derivatives market. It is unclear how these regulators will exercise these revised and expanded powers and whether they will undertake rulemaking, supervisory or enforcement actions that would adversely affect us or our investments. Possible regulatory actions taken under these revised and expanded powers may include actions related to financial consumer protection, proprietary trading and derivatives. There can be no assurance that future regulatory actions authorized by the Dodd-Frank Act will not significantly reduce ourprofitability. The implementation of the Dodd-Frank Act could adversely affect us by increasing transaction and/or regulatory compliance costs. In addition, greater regulatory scrutiny may increase our exposure to potential liabilities. Increased regulatory oversight can also impose administrative burdens on us and on AIM, including, without limitation, responding to examinations or investigations and implementing new policies and procedures. Additionally, federal, state, and other governments, their regulatory agencies or self regulatory organizations may take actions that affect the regulation of the securities in which we invest, or the issuers of such securities, in ways that are unforeseeable.Governments or their agencies may also acquire distressed assets from financial institutions and acquire ownership interests in those institutions. The implications of government ownership and disposition of these assets are unclear, and such a program may have positive or negative effects on the liquidity, valuation and performance of our portfolio companies. Furthermore, volatile financial markets can expose us to greater market and liquidity risk and potential difficulty in valuing securities. At any time after the date of this prospectus, legislation may be enacted that could negatively affect our portfolio companies. Changing approaches to regulation may have a negative impact on the entities in which we invest. Legislation or regulation may also change the way in which we are regulated. There can be no assurance that the Dodd-Frank Act or any future legislation, regulation or deregulation will not have a material adverse effect on us or will not impair our ability to achieve our investment objective. RISKS RELATING TO OUR BUSINESS AND STRUCTURE We may suffer credit losses. Investment in small and middle-market companies is highly speculative and involves a high degree of risk of credit loss. These risks are likely to increase during volatile economic periods, such as the US and many other economies have recently been experiencing. See “Risks Related to Our Investments.” We are dependent upon Apollo Investment Management’s key personnel for our future success and upon their access to Apollo’s investment professionals and partners. We depend on the diligence, skill and network of business contacts of the senior management of AIM. Members of our senior management may depart at any time. For a description of the senior management team, see “Management.” We also depend, to a significant extent, on AIM’s access to the investment professionals and partners of Apollo and the information and deal flow generated by the Apollo investment professionals in the course of their investment and portfolio management activities. The senior management of AIM evaluates, negotiates, structures, closes and monitors our investments. Our future success depends on the continued service of the senior management team of AIM. The departure of any senior managers of AIM, or of a significant numberof the 10 investment professionals or partners of Apollo, could have a material adverse effect on our ability to achieve our investment objective. In addition, we can offer no assurance that AIM will remain our investment adviser or that we will continue to have access to Apollo’s partners and investment professionals or its information and deal flow. Our financial condition and results of operations depend on our ability to manage future growth effectively. Our ability to achieve our investment objective depends, in part, on our ability to grow, which depends, in turn, on AIM’s ability to identify, invest in and monitor companies that meet our investment criteria. Accomplishing this result on a cost-effective basis is largely a function of AIM’s structuring of the investment process, its ability to provide competent, attentive and efficient services to us and our access to financing on acceptable terms. The senior management team of AIM has substantial responsibilities under the investment advisory and management agreement, and with respect to certain members, in connection with their roles as officers of other Apollo funds. They may also be called upon to provide managerial assistance to our portfolio companies. These demands on their time may distract them or slow the rate of investment. In order to grow, we and AIM need to hire, train, supervise and manage new employees. Any failure to manage our future growth effectively could have a material adverse effect on our business, financial condition and results of operations. We operate in a highly competitive market for investment opportunities. A number of entities compete with us to make the types of investments that we make. We compete with public and private funds, commercial and investment banks, commercial financing companies, and, to the extent they provide an alternative form of financing, private equity funds. Competition for investment opportunities intensifies from time to time and may intensify further in the future. Some of our existing and potential competitors are substantially larger and have considerably greater financial, technical and marketing resources than we do. For example, some competitors may have a lower cost of funds and access to funding sources that are not available to us. In addition, some of our competitors may have higher risk tolerances or different risk assessments, which could allow them to consider a wider variety of investments and establish more relationships than us. Furthermore, many of our competitors are not subject to the regulatory restrictions and valuation requirements that the 1940 Act imposes on us as a BDC. We cannot assure you that the competitive pressures we face will not have a material adverse effect on our business, financial condition and results of operations. Also, as a result of this existing and potentially increasing competition, we may not be able to take advantage of attractive investment opportunities from time to time, and we can offer no assurance that we will be able to identify and make investments that are consistent with our investment objective. We do not seek to compete primarily based on the interest rates we offer, and we believe that some of our competitors make loans with interest rates that are comparable to or lower than the rates we offer. We may lose investment opportunities if we do not match our competitors’ pricing, terms and structure. If we match our competitors’ pricing, terms and structure, we may experience decreased net interest income and increased risk of credit loss. Any failure on our part to maintain our status as a BDC would reduce our operating flexibility. If we do not remain a BDC, we might be regulated as a closed-end investment company under the 1940 Act, which would subject us to substantially more regulatory restrictions under the 1940 Act and correspondingly decrease our operating flexibility. 11 We will be subject to corporate-level income tax if we are unable to qualify as a RIC. To qualify as a RIC under the Code, we must meet certain source-of-income, asset diversification and annual distribution requirements. The annual distribution requirement for a RIC generally is satisfied if we distribute at least 90% of our “investment company taxable income” (generally, our ordinary income and the excess, if any, of our net short-term capital gain over our net long-term capital loss) to our stockholders on an annual basis. To the extent we use debt financing, we are subject to certain asset coverage ratio requirements and other financial covenants under loan and credit agreements, and could in some circumstances also become subject to such requirements under the 1940 Act, that could, under certain circumstances, restrict us from making distributions necessary to qualify as a RIC. If we are unable to obtain cash from other sources, we may fail to qualify as a RIC and, thus, may be subject to corporate-level income tax. To qualify as a RIC, we must also meet certain asset diversification requirements at the end of each calendar quarter. Failure to meet these tests may result in our having to dispose of certain investments quickly in order to prevent the loss of RIC status. Because most of our investments are in private companies, any such dispositions could be made at disadvantageous prices and may result in substantial losses. If we fail to qualify as a RIC for any reason and become subject to corporate-level income tax, the resulting corporate-level taxes could substantially reduce our net assets, the amount of income available for distribution and the amount of our distributions. Such a failure would have a material adverse effect on us and our stockholders. To qualify again to be taxed as a RIC in a subsequent year, we would be required to distribute to our stockholders our earnings and profits attributable to non-RIC years reduced by an interest charge on 50% of such earnings and profits payable by us to the IRS. In addition, if we failed to qualify as a RIC for a period greater than two taxable years, then we would be required to elect to recognize and pay tax on any net built-in gain (the excess of aggregate gain, including items of income, over aggregate loss that would have been realized if we had been liquidated) or, alternatively, be subject to taxation on such built-in gain recognized for a period of ten years, in order to qualify as a RIC in a subsequent year. We may have difficulty paying our required distributions if we recognize income before or without receiving cash representing such income. For federal income tax purposes, we include in income certain amounts that we have not yet received in cash, such as original issue discount, which may arise if we receive warrants in connection with the making of a loan or possibly in other circumstances, or payment-in-kind interest, which represents contractual interest added to the loan balance and due at the end of the loan term. Such original issue discount, which could be significant relative to our overall investment activities, or increases in loan balances as a result of payment-in-kind arrangements are included in income before we receive any corresponding cash payments. We also may be required to include in income certain other amounts that we do not receive in cash. That part of the incentive fee payable by us that relates to our net investment income is computed and paid on income that may include interest that has been accrued but not yet received in cash. If a portfolio company defaults on a loan, it is possible that accrued interest previously used in the calculation of the incentive fee will become uncollectible. Consequently, while we may make incentive fee payments on income accruals that we may not collect in the future and with respect to which we do not have a formal clawback right against our investment adviser per se, the amount of accrued income written off in any period will reduce the income in the period in which such write-off was taken and thereby reduce such period’s incentive fee payment. Since in certain cases we may recognize income before or without receiving cash representing such income, we may have difficulty meeting the tax requirement to distribute at least 90% of our investment company taxable income to maintain our status as a RIC. Accordingly, we may have to sell some of our investments at times we would not consider advantageous, raise additional debt or equity capital or reduce new investment originations in 12 order to meet distribution and/or leverage requirements. See “Material U.S. Federal Income Tax Considerations—Taxation as a RIC.” Regulations governing our operation as a BDC affect our ability to, and the way in which we raise, additional capital. We may issue debt securities or preferred stock and/or borrow money from banks or other financial institutions, which we refer to collectively as “senior securities,” up to the maximum amount permitted by the 1940 Act. Under the provisions of the 1940 Act, we are permitted, as a BDC, to issue senior securities only in amounts such that our asset coverage, as defined in the 1940 Act, equals at least 200% after each issuance of senior securities. If the value of our assets declines, we may be unable to satisfy this test. If that happens, the contractual arrangements governing these securities may require us to sell a portion of our investments and, depending on the nature of our leverage, repay a portion of our indebtedness at a time when such sales may be disadvantageous. BDCs may issue and sell common stock at a price below net asset value per share only in limited circumstances, one of which is during the one-year period after stockholder approval. In the past, our stockholders have approved a plan so that during the subsequent 12 month period we could, in one or more public or private offerings of our common stock, sell or otherwise issue shares of our common stock at a price below the then current net asset value per share, subject to certain conditions including parameters on the level of permissible dilution, approval of the sale by a majority of our independent directors and a requirement that the sale price be not less than approximately the market price of the shares of our common stock at specified times, less the expenses of the sale. We may in the future seek to renew such authority on terms and conditions set forth in the corresponding proxy statement. There is no assurance such approvals will be obtained. In the event we sell, or otherwise issue, shares of our common stock at a price below net asset value per share, existing stockholders will experience net asset value dilution and the investors who acquire shares in such offering may thereafter experience the same type of dilution from subsequent offerings at a discount. For example, if we sell an additional 10% of our common shares at a 5% discount from net asset value, a stockholder who does not participate in that offering for its proportionate interest will suffer net asset value dilution of up to 0.5% or $5 per $1000 of net asset value. We currently use borrowed funds to make investments and are exposed to the typical risks associated with leverage. We are exposed to increased risk of loss due to our use of debt to make investments. A decrease in the value of our investments will have a greater negative impact on the value of our common stock than if we did not use debt. Our ability to pay dividends will be restricted if we fail to satisfy certain of our asset coverage ratios and other financial covenants and any amounts that we use to service our indebtedness are not available for dividends to our common stockholders. The agreements governing our revolving credit facility require us to comply with certain financial and operational covenants. These covenants require us to, among other things, maintain certain financial ratios, including asset coverage, minimum shareholder equity and liquidity. As of March 31, 2010, we were in compliance with these covenants. However, our continued compliance with these covenants depends on many factors, some of which are beyond our control. In the event of deterioration in the capital markets and pricing levels subsequent to this period, net unrealized depreciation in our portfolio may increase in the future. Absent an amendment to our revolving credit facility, continued unrealized depreciation in our investment portfolio could result in non-compliance with certain covenants. 13 Accordingly, there are no assurances that we will continue to comply with these covenants. Failure to comply with these covenants would result in a default which, if we were unable to obtain a waiver from the lenders, could accelerate repayment under the facilities and thereby have a material adverse impact on our liquidity, financial condition, results of operations and ability to pay dividends. Our current and future debt securities are and may be governed by an indenture or other instrument containing covenants restricting our operating flexibility. We, and indirectly our stockholders, bear the cost of issuing and servicing such securities. Any convertible or exchangeable securities that we issue in the future may have rights, preferences and privileges more favorable than those of our common stock. We fund a portion of our investments with borrowed money, which magnifies the potential for gain or loss on amounts invested and may increase the risk of investing in us. Borrowings and other types of financing, also known as leverage, magnify the potential for gain or loss on amounts invested and, therefore, increase the risks associated with investing in our securities. Our lenders have fixed dollar claims on our assets that are superior to the claims of our common stockholders or any preferred stockholders. If the value of our assets increases, then leveraging would cause the net asset value to increase more sharply than it would have had we not leveraged. Conversely, if the value of our assets decreases, leveraging would cause net asset value to decline more sharply than it otherwise would have had we not leveraged. Similarly, any increase in our income in excess of consolidated interest payable on the borrowed funds would cause our net income to increase more than it would without the leverage, while any decrease in our income would cause net income to decline more sharply than it would have had we not borrowed. Such a decline could negatively affect our ability to make common stock dividend payments. Leverage is generally considered a speculative investment technique. We may in the future determine to fund a portion of our investments with preferred stock, which would magnify the potential for gain or loss and the risks of investing in us in the same way as our borrowings. Preferred stock, which is another form of leverage, has the same risks to our common stockholders as borrowings because the dividends on any preferred stock we issue must be cumulative. Payment of such dividends and repayment of the liquidation preference of such preferred stock must take preference over any dividends or other payments to our common stockholders, and preferred stockholders are not subject to any of our expenses or losses and are not entitled to participate in any income or appreciation in excess of their stated preference. Changes in interest rates may affect our cost of capital and net investment income. Because we borrow money, and may issue preferred stock to finance investments, our net investment income will depend, in part, upon the difference between the rate at which we borrow funds or pay dividends on preferred stock and the rate at which we invest these funds. As a result, we can offer no assurance that a significant change in market interest rates will not have a material adverse effect on our net investment income. In periods of rising interest rates, our cost of funds would increase except to the extent we issue fixed rate debt or preferred stock, which could reduce our net investment income. Our long-term fixed-rate investments are financed primarily with equity and long-term debt. We may use interest rate risk management techniques in an effort to limit our exposure to interest rate fluctuations. Such techniques may include various interest rate hedging activities to the extent permitted by the 1940 Act. Interest rate hedging activities do not protect against credit risk. We have analyzed the potential impact of changes in interest rates on interest income net of interest expense. Assuming that the balance sheet were to remain constant and no actions were taken to alter the existing interest rate sensitivity, a hypothetical immediate 1% change in interest rates would not materially affect our investment income over a one-year horizon. In addition, we believe that our interest rate matching strategy and our ability to hedge mitigates the effects any changes in interest rates may have on our investment income. Although management believes that this is indicative of our sensitivity to interest rate changes, it does not adjust for potential changes in credit quality, size and composition of the assets on the balance sheet and other business developments that could affect net increase or decrease in net 14 assets resulting from operations, or net income. Accordingly, no assurances can be given that actual results would not differ materially from the potential outcome simulated by this estimate. You should also be aware that a change in the general level of interest rates can be expected to lead to a change in the interest rates we receive on many of our debt investments. Accordingly, a change in interest rates could make it easier for us to meet or exceed the performance threshold and may result in a substantial increase in the amount of incentive fees payable to our investment adviser with respect to pre-incentive fee net investment income. We may need to raise additional capital to grow because we must distribute most of our income. We may need additional capital to fund growth in our investments. We have issued equity securities and have borrowed from financial institutions. A reduction in the availability of new capital could limit our ability to grow. We must distribute at least 90% of our investment company taxable income to our stockholders to maintain our regulated investment company status. As a result, any such cash earnings may not be available to fund investment originations. We expect to continue to borrow from financial institutions and issue additional debt and equity securities. If we fail to obtain funds from such sources or from other sources to fund our investments, it could limit our ability to grow, which may have an adverse effect on the value of our securities. In addition, as a BDC, our ability to borrow or issue additional preferred stock may be restricted if our total assets are less than 200% of our total borrowings and preferred stock. Many of our portfolio investments are recorded at fair value as determined in good faith by our board of directors and, as a result, there is uncertainty as to the value of our portfolio investments. A large percentage of our portfolio investments are not publicly traded. The fair value of these investments may not be readily determinable. We value these investments quarterly at fair value (based on ASC 820, its corresponding guidance and the principal markets in which these investments trade) as determined in good faith by our board of directors pursuant to a written valuation policy and a consistently applied valuation process utilizing the input of our investment adviser, independent valuation firms and the audit committee. Our board of directors utilizes the services of independent valuation firms to aid it in determining the fair value of these investments. The types of factors that may be considered in fair value pricing of these investments include the nature and realizable value of any collateral, the portfolio company’s ability to make payments and its earnings, the markets in which the portfolio company does business, comparison to more liquid securities, indices and other market-related inputs, discounted cash flow, our principal market and other relevant factors. Because such valuations, and particularly valuations of private securities and private companies, are inherently uncertain, may fluctuate over short periods of time and may be based on estimates, our determinations of fair value may differ materially from the values that would have been used if a readily available market for these investments existed and may differ materially from the amounts we realize on any disposition of such investments. Our net asset value could be adversely affected if our determinations regarding the fair value of these investments were materially higher than the values that we ultimately realize upon the disposal of such investments. In addition, decreases in the market values or fair values of our investments are recorded as unrealized depreciation. Unprecedented declines in prices and liquidity in the corporate debt markets resulted in significant net unrealized depreciation in our portfolio in the past. The effect of all of these factors on our portfolio has reduced our NAV by increasing net unrealized depreciation in our portfolio. Depending on market conditions, we could incur substantial realized losses and may continue to suffer additional unrealized losses in future periods, which could have a material adverse impact on our business, financial condition and results of operations. 15 The lack of liquidity in our investments may adversely affect our business. We generally make investments in private companies. Substantially all of these securities are subject to legal and other restrictions on resale or are otherwise less liquid than publicly traded securities. The illiquidity of our investments may make it difficult for us to sell such investments if the need arises. In addition, if we are required to liquidate all or a portion of our portfolio quickly, we may realize significantly less than the value at which we have previously recorded our investments. In addition, we may face other restrictions on our ability to liquidate an investment in a portfolio company to the extent that we or an affiliated manager of Apollo has material non-public information regarding such portfolio company. We may experience fluctuations in our periodic results. We could experience fluctuations in our periodic operating results due to a number of factors, including the interest rates payable on the debt securities we acquire, the default rate on such securities, the level of our expenses (including the interest rates payable on our borrowings, the dividend rates on preferred stock we issue, variations in and the timing of the recognition of realized and unrealized gains or losses, the degree to which we encounter competition in our markets and general economic conditions. As a result of these factors, results for any period should not be relied upon as being indicative of performance in future periods. There are significant potential conflicts of interest which could adversely affect our investment returns. Allocation of Personnel Our executive officers and directors, and the partners of our investment adviser, AIM, serve or may serve as officers, directors or principals of entities that operate in the same or a related line of business as we do or of investment funds managed by our affiliates. Accordingly, they may have obligations to investors in those entities, the fulfillment of which might not be in the best interests of us or our stockholders. Moreover, we note that, notwithstanding the difference in principal investment objectives between us and other Apollo funds, such other Apollo sponsored funds, including new affiliated potential pooled investment vehicles or managed accounts not yet established (whether managed or sponsored by those Apollo affiliates or AIM itself), have and may from time to time have overlapping investment objectives with us and, accordingly, invest in, whether principally or secondarily, asset classes similar to those targeted by us. To the extent such other investment vehicles have overlapping investment objectives, the scope of opportunities otherwise available to us may be adversely affected and/or reduced. As a result, certain partners of AIM may face conflicts in their time management and commitments as well as in the allocation of investment opportunities to other Apollo funds. In addition, in the event such investment opportunities are allocated among us and other investment vehicles managed or sponsored by, or affiliated with, AIM our desired investment portfolio may be adversely affected. Although AIM endeavors to allocate investment opportunities in a fair and equitable manner, it is possible that we may not be given the opportunity to participate in certain investments made by investment funds managed by AIM or investment managers affiliated with AIM. No Information Barriers There are no information barriers amongst Apollo and certain of its affiliates. If AIM were to receive material non-public information about a particular company, or have an interest in investing in a particular company, Apollo or certain of its affiliates may be prevented from investing in such company. Conversely, if Apollo or certain of its affiliates were to receive material non-public information about a particular company, or have an interest in investing in a particular company, we may be prevented from investing in such company. 16 This risk may affect us more than it does other investment vehicles, as AIM generally does not use information barriers that many firms implement to separate persons who make investment decisions from others who might possess material, non-public information that could influence such decisions. AIM’s decision not to implement these barriers could prevent its investment professionals from undertaking certain transactions such as advantageous investments or dispositions that would be permissible for them otherwise. In addition, AIM could in the future decide to establish information barriers, particularly as its business expands and diversifies. Co-Investment Activity and Allocation of Investment Opportunities AIM and/or its affiliates ("Apollo") and investment managers may determine that an investment is appropriate both for us and for one or more other funds. In such event, depending on the availability of such investment and other appropriate factors, AIM may determine that we should invest on a side-by-side basis with one or more other funds. We may make all such investments subject to compliance with applicable regulations and interpretations, and our allocation procedures. In certain circumstances negotiated co-investments may be made only if we receive an order from the SEC permitting us to do so. There can be no assurance that any such order will be obtained. Apollo has adopted allocation procedures that are intended to ensure that each fund or account managed by Apollo ("Apollo-advised funds") is treated in a manner that, over time, is fair and equitable. These allocation procedures have been developed taking into account the fact that (i) the Apollo-advised funds tend to have broad investment mandates, but each Apollo-advised fund has one or more primary investment mandates, and (ii) the Apollo-advised funds may have overlapping primary investment mandates. In operating under these procedures, Apollo generally allocates investment opportunities first to the Apollo-advised funds whose primary investment mandates are consistent with the investment being allocated. When more than one Apollo-advised fund has a primary investment mandate that is consistent with an investment being allocated, the allocation generally is made on a pro rata basis. As a result, in situations where a security is appropriate for us but is limited in availability, we may receive a lower allocation than may be desired by our portfolio managers or no allocation if Apollo believes the investment is more appropriate for a different Apollo-advised fund because of its investment mandate. Investment opportunities may be allocated on a basis other than pro rata to the extent it is done in good faith and does not, or is not reasonably expected to, result in an improper disadvantage or advantage to one participating Apollo-advised fund as compared to another participating Apollo-advised fund. In the event investment opportunities are allocated among us and the other Apollo-advised funds, we may not be able to structure our investment portfolio in the manner desired. Although Apollo endeavors to allocate investment opportunities in a fair and equitable manner, it is possible that we may not be given the opportunity to participate in certain investments made by the other Apollo-advised funds or portfolio managers affiliated with AIM. Furthermore, we and the other Apollo-advised funds may make investments in securities where the prevailing trading activity may make impossible the receipt of the same price or execution on the entire volume of securities purchased or sold by us and the other Apollo-advised funds. When this occurs, the various prices may be averaged, and we will be charged or credited with the average price. Thus, the effect of the aggregation may operate on some occasions to our disadvantage. In addition, under certain circumstances, we may not be charged the same commission or commission equivalent rates in connection with a bunched or aggregated order. It is possible that the other Apollo-advised funds may make investments in the same or similar securities at different times and on different terms than we do. From time to time, we and the other Apollo-advised funds may make investments at different levels of an issuer’s capital structure or otherwise in different classes of an issuer’s securities. Such investments may inherently give rise to conflicts of interest or perceived conflicts of interest between or among the various classes of securities that may be held by such entities. Conflicts may also arise because portfolio decisions regarding us may benefit the other Apollo-advised funds. For example, the sale of a long position or establishment of a short position by us may impair the price of the same security sold short by (and therefore benefit) one or more Apollo-advised funds, and the purchase of a security or covering of a short position in a security by us may increase the price of the same security held by (and therefore benefit) one or more Apollo-advised funds. 17 AIM, its affiliates and their clients may pursue or enforce rights with respect to an issuer in which we have invested, and those activities may have an adverse effect on us. As a result, prices, availability, liquidity and terms of our investments may be negatively impacted by the activities of AIM and its affiliates or their clients, and transactions for us may be impaired or effected at prices or terms that may be less favorable than would otherwise have been the case. Fees and Expenses In the course of our investing activities, we pay management and incentive fees to AIM, and reimburse AIM for certain expenses it incurs. As a result, investors in our common stock invest on a “gross” basis and receive distributions on a “net” basis after expenses, resulting in, among other things, a lower rate of return than one might achieve through direct investments. As a result of this arrangement, there may be times when the management team of AIM has interests that differ from those of our common stockholders, giving rise to a conflict. AIM receives a quarterly incentive fee based, in part, on our pre-incentive fee income, if any, for the immediately preceding calendar quarter. This incentive fee will not be payable to AIM unless the pre-incentive net investment income exceeds the performance threshold. To the extent we or AIM are able to exert influence over our portfolio companies, the quarterly pre-incentive fee may provide AIM with an incentive to induce our portfolio companies to prepay interest or other obligations in certain circumstances. Allocation of Expenses We have entered into a royalty-free license agreement with Apollo, pursuant to which Apollo has agreed to grant us a non-exclusive license to use the name “Apollo.” Under the license agreement, we have the right to use the “Apollo” name for so long as AIM or one of its affiliates remains our investment adviser. In addition, we rent office space from AIA, an affiliate of AIM, and pay Apollo Administration our allocable portion of overhead and other expenses incurred by AIA in performing its obligations under the administration agreement, including our allocable portion of the cost of our Chief Financial Officer and Chief Compliance Officer and their respective staffs, which can create conflicts of interest that our board of directors must monitor. In the past following periods of volatility in the market price of a company’s securities, securities class action litigation has, from time to time, been brought against that company. If our stock price fluctuates significantly, we may be the target of securities litigation in the future. Securities litigation could result in substantial costs and divert management’s attention and resources from our business. Changes in laws or regulations governing our operations may adversely affect our business. We and our portfolio companies are subject to regulation by laws at the local, state and federal levels. These laws and regulations, as well as their interpretation, may be changed from time to time. Accordingly, any change in these laws or regulations could have a material adverse affect on our business. Provisions of the Maryland General Corporation Law and of our charter and bylaws could deter takeover attempts and have an adverse impact on the price of our common stock. The Maryland General Corporation Law, our charter and our bylaws contain provisions that may discourage, delay or make more difficult a change in control of Apollo Investment or the removal of our directors. We are subject to the Maryland Business Combination Act, subject to any applicable requirements of the 1940 Act. Our 18 board of directors has adopted a resolution exempting from the Business Combination Act any business combination between us and any other person, subject to prior approval of such business combination by our board of directors, including approval by a majority of our disinterested directors. If the resolution exempting business combinations is repealed or our board of directors does not approve a business combination, the Business Combination Act may discourage third parties from trying to acquire control of us and increase the difficulty of consummating such an offer. Our bylaws exempt from the Maryland Control Share Acquisition Act acquisitions of our common stock by any person. If we amend our bylaws to repeal the exemption from the Control Share Acquisition Act, the Control Share Acquisition Act also may make it more difficult for a third party to obtain control of us and increase the difficulty of consummating such an offer. We intend to give the SEC prior notice should our board of directors elect to amend our bylaws to repeal the exemption from the Control Share Acquisition Act. We have also adopted other measures that may make it difficult for a third party to obtain control of us, including provisions of our charter classifying our board of directors in three classes serving staggered three-year terms, and provisions of our charter authorizing our board of directors to classify or reclassify shares of our stock in one or more classes or series, to cause the issuance of additional shares of our stock, and to amend our charter, without stockholder approval, to increase or decrease the number of shares of stock that we have authority to issue. These provisions, as well as other provisions of our charter and bylaws, may delay, defer or prevent a transaction or a change in control that might otherwise be in the best interests of our stockholders. We may choose to pay dividends in our own common stock, in which case you may be required to pay federal income taxes in excess of the cash dividends you receive. We may distribute taxable dividends that are payable in cash and shares of our common stock at the election of each stockholder.Under IRS Revenue Procedure 2010-12, up to 90% of any such taxable dividend for a RIC’s taxable years ending on or before December 31, 2011 could be payable in our common stock with the 10% or greater balance paid in cash. Where Revenue Procedure 2010-12 is not currently applicable, the Internal Revenue Service has also issued private letter rulings on cash/stock dividends paid by RICs and real estate investment trusts using a 20% cash standard (and, more recently, the 10% cash standard of Revenue Procedure 2010-12) if certain requirements are satisfied. Stockholders receiving such dividends will be required to include the full amount of the dividend (including the portion payable in stock) as ordinary income (or, in certain circumstances, long-term capital gain) to the extent of our current and accumulated earnings and profits for federal income tax purposes. As a result, stockholders may be required to pay income taxes with respect to such dividends in excess of the cash dividends received. If a U.S. stockholder sells the common stock that it receives as a dividend in order to pay this tax, the sales proceeds may be less than the amount included in income with respect to the dividend, depending on the market price of our common stock at the time of the sale. Furthermore, with respect to non-U.S. stockholders, we may be required to withhold U.S. tax with respect to such dividends, including in respect of all or a portion of such dividend that is payable in common stock. In addition, if a significant number of our stockholders determine to sell shares of our common stock in order to pay taxes owed on dividends, it may put downward pressure on the trading price of our common stock. It is unclear whether and to what extent we will be able to pay taxable dividends of the type described in this paragraph (whether pursuant to Revenue Procedure 2010-12, a private letter ruling or otherwise). For a more detailed discussion, see “Dividends.” Climate Change. There may be evidence of global climate change. Climate change creates physical and financial risk and some of our portfolio companies may be adversely affected by climate change. For example, the needs of customers of energy companies vary with weather conditions, primarily temperature and humidity. To the extent weather conditions are affected by climate change, energy use could increase or decrease depending on the duration and magnitude of any changes. Increased energy use due to weather changes may require additional investments by our portfolio companies engaged in the energy business in more pipelines and other infrastructure to serve increased demand. Increases in the cost of energy also could adversely affect the cost of operations of our portfolio companies if the use of energy products or services is material to their business. A decrease in energy use due to weather 19 changes may affect some of our portfolio companies’ financial condition, through decreased revenues. Extreme weather conditions in general require more system backup, adding to costs, and can contribute to increased system stresses, including service interruptions. Energy companies could also be affected by the potential for lawsuits against or taxes or other regulatory costs imposed on greenhouse gas emitters, based on links drawn between greenhouse gas emissions and climate change. RISKS RELATED TO OUR INVESTMENTS Our investments in prospective portfolio companies are risky, and you could lose all or part of your investment. Investment in middle-market companies is speculative and involves a number of significant risks including a high degree of risk of credit loss. Middle-market companies may have limited financial resources and may be unable to meet their obligations under their debt securities that we hold, which may be accompanied by a deterioration in the value of any collateral and a reduction in the likelihood of us realizing any guarantees we may have obtained in connection with our investment. In addition, they typically have shorter operating histories, narrower product lines and smaller market shares than larger businesses, which tend to render them more vulnerable to competitors’ actions and market conditions, as well as general economic downturns. Middle-market companies are more likely to depend on the management talents and efforts of a small group of persons; therefore, the death, disability, resignation or termination of one or more of these persons could have a material adverse impact on our portfolio company and, in turn, on us. Middle-market companies also generally have less predictable operating results, may from time to time be parties to litigation, may be engaged in rapidly changing businesses with products subject to a substantial risk of obsolescence, and may require substantial additional capital to support their operations, finance expansion or maintain their competitive position. In addition, our executive officers, directors and our investment adviser may, in the ordinary course of business, be named as defendants in litigation arising from our investments in the portfolio companies. We invest primarily in long-term subordinated debt, referred to asmezzanine debt and senior secured loans of middle-market companies and we may not realize gains from our equity investments. Mezzanine loans are generally unsecured and junior to other indebtedness of the issuer. As a consequence the holder of a mezzanine loan may lack adequate protection in the event the issuer becomes distressed or insolvent and will likely experience a lower recovery than more senior debtholders in the event the issuer defaults on its indebtedness. In addition, mezzanine loans of middle market companies are often highly illiquid and in adverse market conditions may experience steep declines in valuation even if they are fully performing. Senior secured loans are the most senior form of indebtedness of an issuer and, due to the ability of the lender to sell the collateral to repay its loan in the event of default, the lender will likely experience more favorable recovery than more junior creditors in the event of the issuer defaults on its indebtedness. When we invest in mezzanine and senior secured loans, we have and may continue to acquire warrants or other equity securities as well. In addition, we may invest directly in the equity securities of portfolio companies. Our goal is ultimately to dispose of such equity interests and realize gains upon our disposition of such interests. However, the equity interests we receive may not appreciate in value and, in fact, may decline in value. Accordingly, we may not be able to realize gains from our equity interests, and any gains that we do realize on the disposition of any equity interests may not be sufficient to offset any other losses we experience. 20 Economic recessions or downturns could impair our portfolio companies and harm our operating results. During portions of fiscal 2010, the economy was in the midst of a recession and in a difficult part of a credit cycle. Many of our portfolio companies may be susceptible to economic slowdowns or recessions and may be unable to repay our loans during these periods. Therefore, our non-performing assets may increase and the value of our portfolio may decrease during these periods as we are required to record the values of our investments. Adverse economic conditions also may decrease the value of collateral securing some of our loans and the value of our equity investments at fair value. Economic slowdowns or recessions could lead to financial losses in our portfolio and a decrease in revenues, net income and assets. Unfavorable economic conditions also could increase our funding costs, limit our access to the capital markets or result in a decision by lenders not to extend credit to us. These events could prevent us from increasing investments and harm our operating results. A portfolio company’s failure to satisfy financial or operating covenants imposed by us or other lenders could lead to defaults and, potentially, acceleration of the time when the loans are due and foreclosure on its secured assets, which could trigger cross-defaults under other agreements and jeopardize the portfolio company’s ability to meet its obligations under the debt that we hold. We may incur additional expenses to the extent necessary to seek recovery upon default or to negotiate new terms with a defaulting portfolio company. In addition, if one of our portfolio companies were to go bankrupt, even though we or one of our affiliates may have structured our interest as senior debt, depending on the facts and circumstances, including the extent to which we actually provided significant managerial assistance to that portfolio company, a bankruptcy court might recharacterize our debt holding and subordinate all or a portion of our claim to that of other creditors. Our ability to invest in public companies may be limited in certain circumstances. As a BDC, we must not acquire any assets other than “qualifying assets” specified in the 1940 Act unless, at the time the acquisition is made, at least 70% of our total assets are qualifying assets (with certain limited exceptions) Subject to certain exceptions for follow-on investments and distressed companies, an investment in an issuer that has outstanding securities listed on a national securities exchange may be treated as qualifying assets only if such issuer has a market capitalization that is less than $250 million at the time of such investment. Our portfolio contains a limited number of portfolio companies, which subjects us to a greater risk of significant loss if any of these companies defaults on its obligations under any of its debt securities. A consequence of the limited number of investments in our portfolio is that the aggregate returns we realize may be significantly adversely affected if one or more of our significant portfolio company investments perform poorly or if we need to write down the value of any one significant investment. Beyond our income tax diversification requirements, we do not have fixed guidelines for diversification, and our portfolio could contain relatively few portfolio companies. Our failure to make follow-on investments in our portfolio companies could impair the value of our portfolio. Following an initial investment in a portfolio company, we may make additional investments in that portfolio company as “follow-on” investments, in order to: (1) increase or maintain in whole or in part our equity ownership percentage; (2) exercise warrants, options or convertible securities that were acquired in the original or subsequent financing or (3) attempt to preserve or enhance the value of our investment. We may elect not to make follow-on investments, may be constrained in our ability to employ available funds, or otherwise may lack sufficient funds to make those investments. We have the discretion to make any follow-on investments, subject to the availability of capital resources. The failure to make follow-on investments may, in some 21 circumstances, jeopardize the continued viability of a portfolio company and our initial investment, or may result in a missed opportunity for us to increase our participation in a successful operation. Even if we have sufficient capital to make a desired follow-on investment, we may elect not to make a follow-on investment because we may not want to increase our concentration of risk, because we prefer other opportunities, or because we are inhibited by compliance with BDC requirements or the desire to maintain our tax status. When we do not hold controlling equity interests in our portfolio companies, we may not be in a position to exercise control over our portfolio companies or to prevent decisions by management of our portfolio companies that could decrease the value of our investments. We do not generally take controlling equity positions in our portfolio companies. To the extent that we do not hold a controlling equity interest in a portfolio company, we are subject to the risk that a portfolio company may make business decisions with which we disagree, and the stockholders and management of a portfolio company may take risks or otherwise act in ways that are adverse to our interests. Due to the lack of liquidity for the debt and equity investments that we typically hold in our portfolio companies, we may not be able to dispose of our investments in the event we disagree with the actions of a portfolio company, and may therefore suffer a decrease in the value of our investments. An investment strategy focused primarily on privately-held companies presents certain challenges, including the lack of available information about these companies, a dependence on the talents and efforts of only a few key portfolio company personnel and a greater vulnerability to economic downturns. We have invested and will continue to invest primarily in privately-held companies. Generally, little public information exists about these companies, and we are required to rely on the ability of AIM’s investment professionals to obtain adequate information to evaluate the potential returns from investing in these companies. If we are unable to uncover all material information about these companies, we may not make a fully informed investment decision, and we may lose money on our investments. Also, privately-held companies frequently have less diverse product lines and smaller market presence than public company competitors, which often are larger. These factors could affect our investment returns. Our portfolio companies may incur debt that ranks equally with, or senior to, our investments in such companies. We have invested and intend to invest primarily in mezzanine and senior debt securities issued by our portfolio companies. The portfolio companies usually have, or may be permitted to incur, other debt that ranks equally with, or senior to, the debt securities in which we invest. By their terms, such debt instruments may provide that the holders are entitled to receive payment of interest or principal on or before the dates on which we are entitled to receive payments in respect of the debt securities in which we invest. Also, in the event of insolvency, liquidation, dissolution, reorganization or bankruptcy of a portfolio company, holders of debt instruments ranking senior to our investment in that portfolio company would typically be entitled to receive payment in full before we receive any distribution in respect of our investment. After repaying such senior creditors, such portfolio company may not have any remaining assets to use for repaying its obligation to us. In the case of debt ranking equally with debt securities in which we invest, we would have to share on an equal basis any distributions with other creditors holding such debt in the event of an insolvency, liquidation, dissolution, reorganization or bankruptcy of the relevant portfolio company. In addition, we may not be in a position to control any portfolio company by investing in its debt securities. As a result, we are subject to the risk that a portfolio company in which we invest may make business decisions with which we disagree and the management of such company, as representatives of the holders of their common equity, may take risks or otherwise act in ways that do not serve our interests as debt investors. 22 Our incentive fee may induce AIM to make certain investments, including speculative investments. The incentive fee payable by us to AIM may create an incentive for AIM to make investments on our behalf that are risky or more speculative than would be the case in the absence of such compensation arrangement. The way in which the incentive fee payable to AIM is determined, which is calculated separately in two components as a percentage of the income (subject to a performance threshold) and as a percentage of the realized gain on invested capital, may encourage our investment adviser to use leverage to increase the return on our investments. Under certain circumstances, the use of leverage may increase the likelihood of default, which would disfavor the holders of our common stock, including investors in offerings of common stock, securities convertible into our common stock or warrants representing rights to purchase our common stock or securities convertible into our common stock pursuant to this prospectus. In addition, AIM receives the incentive fee based, in part, upon net capital gains realized on our investments. Unlike the portion of the incentive fee based on income, there is no performance threshold applicable to the portion of the incentive fee based on net capital gains. As a result, AIM may have a tendency to invest more in investments that are likely to result in capital gains as compared to income producing securities. Such a practice could result in our investing in more speculative securities than would otherwise be the case, which could result in higher investment losses, particularly during economic downturns. The incentive fee payable by us to AIM also may create an incentive for AIM to invest on our behalf in instruments that have a deferred interest feature. Under these investments, we would accrue the interest over the life of the investment but would not receive the cash income from the investment until the end of the term. Our net investment income used to calculate the income portion of our investment fee, however, includes accrued interest. Thus, while a portion of this incentive fee would be based on income that we have not yet received in cash and with respect to which we do not have a formal claw-back right against our investment adviser per se, the amount of accrued income to the extent written off in any period will reduce the income in the period in which such write-off was taken and thereby reduce such period’s incentive fee payment. We may invest, to the extent permitted by law, in the securities and instruments of other investment companies, including private funds, and, to the extent we so invest, will bear our ratable share of any such investment company’s expenses, including management and performance fees. We will also remain obligated to pay management and incentive fees to AIM with respect to the assets invested in the securities and instruments of other investment companies. With respect to each of these investments, each of our common stockholders will bear his or her share of the management and incentive fee of AIM as well as indirectly bearing the management and performance fees and other expenses of any investment companies in which we invest. We may be obligated to pay our investment adviser incentive compensation even if we incur a loss. Our investment adviser is entitled to incentive compensation for each fiscal quarter in an amount equal to a percentage of the excess of our pre-incentive fee net investment income for that quarter (before deducting incentive compensation) above a performance threshold for that quarter. Accordingly, since the performance threshold is based on a percentage of our net asset value, decreases in our net asset value make it easier to achieve the performance threshold. Our pre-incentive fee net investment income for incentive compensation purposes excludes realized and unrealized capital losses or depreciation that we may incur in the fiscal quarter, even if such capital losses or depreciation result in a net loss on our statement of operations for that quarter. Thus, we may be required to pay AIM incentive compensation for a fiscal quarter even if there is a decline in the value of our portfolio or we incur a net loss for that quarter. Our investments in foreign securities may involve significant risks in addition to the risks inherent in U.S. investments. Our investment strategy contemplates that a portion of our investments may be in securities of foreign companies. Investing in foreign companies may expose us to additional risks not typically associated with investing 23 in U.S. companies. These risks include changes in exchange control regulations, political and social instability, expropriation, imposition of foreign taxes, less liquid markets and less available information than is generally the case in the United States, higher transaction costs, less government supervision of exchanges, brokers and issuers, less developed bankruptcy laws, difficulty in enforcing contractual obligations, lack of uniform accounting and auditing standards and greater price volatility. These risks are likely to be more pronounced for investments in companies located in emerging markets and particularly for middle-market companies in these economies. Although most of our investments are denominated in U.S. dollars, our investments that are denominated in a foreign currency are subject to the risk that the value of a particular currency may change in relation to one or more other currencies. Among the factors that may affect currency values are trade balances, the level of short-term interest rates, differences in relative values of similar assets in different currencies, long-term opportunities for investment and capital appreciation, and political developments. We may employ hedging techniques to minimize these risks, but we can offer no assurance that we will, in fact, hedge currency risk or, that if we do, such strategies will be effective. Hedging transactions may expose us to additional risks. If we engage in hedging transactions, we may expose ourselves to risks associated with such transactions. We may utilize instruments such as forward contracts, currency options and interest rate swaps, caps, collars and floors to seek to hedge against fluctuations in the relative values of our portfolio positions from changes in currency exchange rates and market interest rates. Hedging against a decline in the values of our portfolio positions does not eliminate the possibility of fluctuations in the values of such positions or prevent losses if the values of such positions decline. However, such hedging can establish other positions designed to gain from those same developments, thereby offsetting the decline in the value of such portfolio positions. Such hedging transactions may also limit the opportunity for gain if the values of the underlying portfolio positions should increase. Moreover, it may not be possible to hedge against an exchange rate or interest rate fluctuation that is so generally anticipated that we are not able to enter into a hedging transaction at an acceptable price. While we may enter into transactions to seek to reduce currency exchange rate and interest rate risks, unanticipated changes in currency exchange rates or interest rates may result in poorer overall investment performance than if we had not engaged in any such hedging transactions. In addition, the degree of correlation between price movements of the instruments used in a hedging strategy and price movements in the portfolio positions being hedged may vary. Moreover, for a variety of reasons, we may not seek to establish a perfect correlation between such hedging instruments and the portfolio holdings being hedged. Any such imperfect correlation may prevent us from achieving the intended hedge and expose us to risk of loss. In addition, it may not be possible to hedge fully or perfectly against currency fluctuations affecting the value of securities denominated in non-U.S. currencies because the value of those securities is likely to fluctuate as a result of factors not related to currency fluctuations. RISKS RELATED TO ISSUANCE OF OUR PREFERRED STOCK An investment in our preferred stock should not constitute a complete investment program. If we issue preferred stock, the net asset value and market value of our common stock may become more volatile. We cannot assure you that the issuance of preferred stock would result in a higher yield or return to the holders of the common stock. The issuance of preferred stock would likely cause the net asset value and market value of the common stock to become more volatile. If the dividend rate on the preferred stock were to approach the net rate of return on our investment portfolio, the benefit of leverage to the holders of the common stock would be reduced. If 24 the dividend rate on the preferred stock were to exceed the net rate of return on our portfolio, the leverage would result in a lower rate of return to the holders of common stock than if we had not issued preferred stock. Any decline in the net asset value of our investments would be borne entirely by the holders of common stock. Therefore, if the market value of our portfolio were to decline, the leverage would result in a greater decrease in net asset value to the holders of common stock than if we were not leveraged through the issuance of preferred stock. This greater net asset value decrease would also tend to cause a greater decline in the market price for the common stock. We might be in danger of failing to maintain the required asset coverage of the preferred stock or of losing our ratings on the preferred stock or, in an extreme case, our current investment income might not be sufficient to meet the dividend requirements on the preferred stock. In order to counteract such an event, we might need to liquidate investments in order to fund a redemption of some or all of the preferred stock. In addition, we would pay (and the holders of common stock would bear) all costs and expenses relating to the issuance and ongoing maintenance of the preferred stock, including higher advisory fees if our total return exceeds the dividend rate on the preferred stock. Holders of preferred stock may have different interests than holders of common stock and may at times have disproportionate influence over our affairs. Holders of any preferred stock we might issue would have the right to elect members of the board of directors and class voting rights on certain matters. Holders of any preferred stock we might issue, voting separately as a single class, would have the right to elect two members of the board of directors at all times and in the event dividends become two full years in arrears would have the right to elect a majority of the directors until such arrearage is completely eliminated. In addition, preferred stockholders have class voting rights on certain matters, including changes in fundamental investment restrictions and conversion to open-end status, and accordingly can veto any such changes. Restrictions imposed on the declarations and payment of dividends or other distributions to the holders of our common stock and preferred stock, both by the 1940 Act and by requirements imposed by rating agencies or the terms of our credit facilities, might impair our ability to maintain our qualification as a RIC for federal income tax purposes. While we would intend to redeem our preferred stock to the extent necessary to enable us to distribute our income as required to maintain our qualification as a RIC, there can be no assurance that such actions could be effected in time to meet the tax requirements. RISKS RELATING TO AN INVESTMENT IN OUR COMMON STOCK Investing in our securities involves a high degree of risk and is highly speculative. The investments we make in accordance with our investment objective may result in a higher amount of risk than alternative investment options and volatility or loss of principal. Our investments in portfolio companies may be highly speculative and aggressive, therefore, an investment in our securities may not be suitable for someone with a low risk tolerance. There is a risk that investors in our equity securities may not receive dividends or that our dividends may not grow over time and that investors in our debt securities may not receive all of the interest income to which they are entitled. We intend to make distributions on a quarterly basis to our stockholders out of assets legally available for distribution. We cannot assure you that we will achieve investment results that will allow us to make a specified level of cash distributions or year-to-year increases in cash distributions. In addition, due to the asset coverage test applicable to us as a business development company, we may in the future be limited in our ability to make distributions. Also, our revolving credit facility may limit our ability to declare dividends if we default under certain provisions. If we do not distribute a certain percentage of our income annually, we will suffer adverse tax consequences, including possible loss of the tax benefits available to us as a RIC. In addition, in accordance with U.S. generally accepted accounting principles and tax regulations, we include in income certain amounts that we 25 have not yet received in cash, such as contractual payment-in-kind interest, which represents contractual interest added to the loan balance that becomes due at the end of the loan term, or the accrual of original issue or market discount. Since we may recognize income before or without receiving cash representing such income, we may have difficulty meeting the requirement to distribute at least 90% of our investment company taxable income to obtain tax benefits as a RIC. We will be subject to a 4% nondeductible federal excise tax on certain undistributed income of RICs unless we distribute in a timely manner an amount at least equal to the sum of (1) 98% of our ordinary income for each calendar year, (2) 98% of our capital gain net income for the one-year period ending October 31 in that calendar year and (3) any income recognized, but not distributed, in preceding years. We will not be subject to excise taxes on amounts on which we are required to pay corporate income taxes (such as retained net capital gains). Finally, if more stockholders opt to receive cash dividends rather than participate in our dividend reinvestment plan, we may be forced to liquidate some of our investments and raise cash in order to make cash dividend payments. Our shares may trade at discounts from net asset value or at premiums that are unsustainable over the long term. Shares of business development companies may trade at a market price that is less than the net asset value that is attributable to those shares. The possibility that our shares of common stock will trade at a discount from net asset value or at a premium that is unsustainable over the long term are separate and distinct from the risk that our net asset value will decrease. It is not possible to predict whether the shares offered hereby will trade at, above, or below net asset value. Investigations and reviews of affiliate use of placement agents could harm our reputation, depress our stock price or have other negative consequences. While we have not, to date, raised any funds through the use of placement agents (other than through the ordinary course engagement of underwriters, from time to time, in connection with the public offering of oursecurities), affiliates of AIM sometimes use placement agents to assist in marketing certain of the investment funds that they manage. Various state attorneys general and federal and state agencies have initiated industry-wide investigations into the use of placement agents in connection with the solicitation of investments, particularly with respect to investments by public pension funds. Certain affiliates of AGM have received subpoenas and other requests for information from various government regulatory agencies and investors in AGM’s funds, seeking information regarding the use of placement agents. California Public Employees’ Retirement System (“CalPERS”), one of AGM’s strategic investors, announced on October 14, 2009, that it had initiated a special review of placement agents and related issues. AGM is cooperating with all such investigations and other reviews. In addition, on May 6, 2010, the California Attorney General filed a civil complaint against Alfred Villalobos and his company, Arvco Capital Research, LLC (a placement agent that AGM has used), and Federico Buenrostro Jr., the former CEO of CalPERS, alleging conduct in violation of certain California laws in connection with CalPERS’ purchase of securities in various funds managed by AGM and another asset manager. No AGM entity is a party to the civil lawsuit, and the lawsuit does not allege any misconduct on ourpart or the part of AIM or AGM. AGM has informed us that it believes it has handled its use of placement agents in an appropriate manner. AGM has received requests for information in connection with certain of these investigations and is cooperating with such requests. Any unanticipated developments from these or future investigations or changes in industry practice may adversely affect AGM’s business (including with respect to AIM) or indirectly thereby, our business. Even if these investigations or changes in industry practice do not directly or indirectly affect AGM’s or our respective businesses, adverse publicity could harm our reputation, may cause us to lose existing investors or fail to gain new investors, may depress the price of our common stock or may have other negative consequences. 26 The market price of our securities may fluctuate significantly. The market price and liquidity of the market for our securities may be significantly affected by numerous factors, some of which are beyond our control and may not be directly related to our operating performance. These factors include: · volatility in the market price and trading volume of securities of business development companies or other companies in our sector, which are not necessarily related to the operating performance of these companies; · changes in regulatory policies or tax guidelines, particularly with respect to RICs or business development companies; · loss of RIC status; · changes in earnings or variations in operating results; · changes in the value of our portfolio of investments; · any shortfall in revenue or net income or any increase in losses from levels expected by investors or securities analysts; · departure of AIM’s key personnel; · operating performance of companies comparable to us; · general economic trends and other external factors; and · loss of a major funding source. We may be unable to invest the net proceeds raised from offerings on acceptable terms, which would harm our financial condition and operating results. Until we identify new investment opportunities, we intend to either invest the net proceeds of future offerings in interest-bearing deposits or other short-term instruments or use the net proceeds from such offerings to reduce then-outstanding obligations under our credit facility. We cannot assure you that we will be able to find enough appropriate investments that meet our investment criteria or that any investment we complete using the proceeds from an offering will produce a sufficient return. Sales of substantial amounts of our securities may have an adverse effect on the market price of our securities. Sales of substantial amounts of our securities, or the availability of such securities for sale, could adversely affect the prevailing market prices for our securities. If this occurs and continues, it could impair our ability to raise additional capital through the sale of securities should we desire to do so. 27 Stockholders may experience dilution in their ownership percentage if they do not participate in our dividend reinvestment plan. All dividends declared in cash payable to stockholders that are participants in our dividend reinvestment plan are generally automatically reinvested in shares of our common stock. As a result, stockholders that do not participate in the dividend reinvestment plan may experience dilution over time. Stockholders who do not elect to receive dividends in shares of common stock may experience accretion to the net asset value of their shares if our shares are trading at a premium and dilution if our shares are trading at a discount. The level of accretion or discount would depend on various factors, including the proportion of our stockholders who participate in the plan, the level of premium or discount at which our shares are trading and the amount of the dividend payable to a stockholder. 28 USE OF PROCEEDS We intend to use the net proceeds from selling securities pursuant to this prospectus for general corporate purposes, which include investing in portfolio companies in accordance with our investment objective and strategies. We anticipate that substantially all of the net proceeds of an offering of securities pursuant to this prospectus will be used within two years, depending on the availability of appropriate investment opportunities consistent with our investment objective and market conditions. Our portfolio currently consists primarily of senior loans, mezzanine loans and equity securities. Pending our investments in new debt investments, we plan to invest a portion of the net proceeds from an offering in cash equivalents, U.S. government securities and other high-quality debt investments that mature in one year or less from the date of investment, to reduce then-outstanding obligations under our credit facility, or for other general corporate purposes. The management fee payable by us will not be reduced while our assets are invested in such securities. See “Regulation—Temporary investments” for additional information about temporary investments we may make while waiting to make longer-term investments in pursuit of our investment objective. The supplement to this prospectus relating to an offering will more fully identify the use of the proceeds from such offering. 29 DIVIDENDS We intend to continue to distribute quarterly dividends to our stockholders. Our quarterly dividends, if any, will be determined by our board of directors. We expect that our distributions to shareholders generally will be from accumulated net investment income and from net realized capital gains, as applicable. We have elected to be taxed as a RIC under Subchapter M of the Code. To maintain our RIC status, we must distribute annually at least 90% of our investment company taxable income. In addition, although we currently intend to distribute net capital gain (i.e., recognized net long-term capital gains in excess of short-term capital losses), if any, at least annually, out of the assets legally available for such distributions, we may in the future decide to retain such capital gains for investment. In such event, the consequences of our retention of net capital gains are as described under “Material U.S. Federal Income Tax Considerations.” We maintain an “opt out” dividend reinvestment plan for our common stockholders. As a result, if we declare a dividend, then stockholders’ cash dividends will be automatically reinvested in additional shares of our common stock, unless they specifically “opt out” of the dividend reinvestment plan so as to receive cash dividends. See “Dividend Reinvestment Plan.” We may distribute taxable dividends that are payable in cash and shares of our common stock at the election of each stockholder.IRS Revenue Procedure 2010-12 temporarily allows a RIC that is traded on an established securities market to distribute its own stock as a dividend for the purpose of fulfilling its distribution requirements. Pursuant to this revenue procedure, a RIC may treat a distribution of its own stock as fulfilling its distribution requirements if (i) the distribution is declared on or before December 31, 2012, with respect to a taxable year ending on or before December 31, 2011, and (ii) each shareholder may elect to receive his or her entire distribution in either cash or stock of the RIC subject to a limitation on the aggregate amount of cash to be distributed to all shareholders, which limitation must be at least 10% of the aggregate declared distribution.Under Revenue Procedure 2010-12, if too many shareholders elect to receive cash, each shareholder electing to receive cash will receive a pro rata amount of cash (with the balance of the distribution paid in stock). In no event will any shareholder, electing to receive cash, receive less than 10% of his or her entire distribution in cash. If the requirements of Revenue Procedure 2010-12 are met, for federal income tax purposes, the amount of the dividend paid in stock will be equal to the amount of cash that could have been received instead of stock. See “Material U.S Federal Income Tax Considerations” for tax consequences to stockholders upon receipt of such dividends. Revenue Procedure 2010-12 is temporary in that it does not apply to dividends declared with respect to taxable years ending after December 31, 2011. It is uncertain whether, and no assurances can be given that, the Internal Revenue Service will extend such guidance for taxable years ending after December 31, 2011. Where Revenue Procedure 2010-12 is not currently applicable, the Internal Revenue Service has also issued private letter rulings on cash/stock dividends paid by RICs and real estate investment trusts using a 20% cash standard (and, more recently, the 10% cash standard of Revenue Procedure 2010-12) if certain requirements are satisfied. While it is generally expected that the Internal Revenue Service may continue such ruling policy, no assurances can be given that the Internal Revenue Service will not discontinue or adversely alter such ruling policy. Whether pursuant to Revenue Procedure 2010-12, a private letter ruling or otherwise, we reserve the option to pay any future dividend in cash and stock. However, no assurances can be given that we will be able to pay any dividend in cash and stock. We may not be able to achieve operating results that will allow us to make dividends and distributions at a specific level or to increase the amount of these dividends and distributions from time to time. In addition, we may be limited in our ability to make dividends and distributions due to the asset coverage test for borrowings when applicable to us as a BDC under the 1940 Act and due to provisions in current and future credit facilities. If we do not distribute a certain percentage of our income annually, we will suffer adverse tax consequences, including possible loss of our RIC status. We cannot assure stockholders that they will receive any dividends and distributions or dividends and distributions at a particular level. 30 All dividends declared in cash payable to stockholders that are participants in our dividend reinvestment plan are generally automatically reinvested in shares of our common stock. As a result, stockholders that do not participate in the dividend reinvestment plan may experience dilution over time. Stockholders who do not elect to receive dividends in shares of common stock may experience accretion to the net asset value of their shares if our shares are trading at a premium and dilution if our shares are trading at a discount. The level of accretion or discount would depend on various factors, including the proportion of our stockholders who participate in the plan, the level of premium or discount at which our shares are trading and the amount of the dividend payable to a stockholder. The following table lists the quarterly dividends per share from our common stock for the past two fiscal years. DeclaredDividends Fiscal Year Ended March31, 2010 Fourth Fiscal Quarter $ Third Fiscal Quarter $ Second Fiscal Quarter $ First Fiscal Quarter $ Fiscal Year Ended March31, 2009 Fourth Fiscal Quarter $ Third Fiscal Quarter $ Second Fiscal Quarter $ First Fiscal Quarter $ 31 SELECTED FINANCIAL DATA The Statement of Operations, Per Share and Balance Sheet data for the fiscal years ended March 31, 2010, 2009, 2008, 2007, and 2006are derived from our financial statements, which have been audited by , our independent registered public accounting firm. This selected financial data should be read in conjunction with our financial statements and related notes thereto and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included elsewhere in this prospectus. For the Year Ended March 31, (dollar amounts in thousands, except per share data) Statement of Operations Data: Total Investment Income $ Net Expenses (including taxes) $ Net Investment Income $ Net Realized and Unrealized Gains (Losses) $ $ ) $ ) $ $ Net Increase (Decrease) in Net Assets Resulting from Operations $ $ ) $ ) $ $ Per Share Data: Net Asset Value $ Net Increase (Decrease) in Net Assets Resulting from Operations $ $ ) $ ) $ $ Distributions Declared $ Balance Sheet Data: Total Assets $ Borrowings Outstanding $ Total Net Assets $ Other Data: Total Return(1) % )% )% % % Number of Portfolio Companies at Period End 67 72 71 57 46 Total Portfolio Investments for the Period $ Investment Sales and Prepayments for the Period $ Weighted Average Yield on Debt Portfolio at Period End % Total return is based on the change in market price per share and takes into account dividends and distributions, if any, reinvested in accordance with our dividend reinvestment plan. 32 FORWARD-LOOKING STATEMENTS Some of the statements in this prospectus constitute forward-looking statements, which relate to future events or our future performance or financial condition. The forward-looking statements contained in this prospectus involve risks and uncertainties, including statements as to: · our future operating results; · our business prospects and the prospects of our portfolio companies; · the impact of investments that we expect to make; · our contractual arrangements and relationships with third parties; · the dependence of our future success on the general economy and its impact on the industries in which we invest; · the ability of our portfolio companies to achieve their objectives; · our expected financings and investments; · the adequacy of our cash resources and working capital; and · the timing of cash flows, if any, from the operations of our portfolio companies. We generally use words such as “anticipates,” “believes,” “expects,” “intends” and similar expressions to identify forward-looking statements. Our actual results could differ materially from those projected in the forward-looking statements for any reason, including the factors set forth in “Risk Factors” and elsewhere in this prospectus. We have based the forward-looking statements included in this prospectus on information available to us on the date of this prospectus. Although we undertake no obligation to revise or update any forward-looking statements, whether as a result of new information, future events or otherwise, we have a general obligation to update to reflect material changes in our disclosures and you are advised to consult any additional disclosures that we may make directly to you or through reports that we in the future may file with the SEC, including annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K. 33 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our financial statements and related notes and other financial information appearing elsewhere in this prospectus. In addition to historical information, the following discussion and other parts of this prospectus contain forward-looking information that involves risks and uncertainties. Our actual results could differ materially from those anticipated by such forward-looking information due to the factors discussed under “Risk Factors” and “Forward-Looking Statements” appearing elsewhere in this prospectus. OVERVIEW We were incorporated under the Maryland General Corporation Law in February 2004. We have elected to be treated as a BDC under the 1940 Act. As such, we are required to comply with certain regulatory requirements. For instance, we generally have to invest at least 70% of our total assets in “qualifying assets,” including securities of private or thinly traded public U.S. companies, cash equivalents, U.S. government securities and high-quality debt investments that mature in one year or less. In addition, for federal income tax purposes we have elected to be treated as a RIC under Subchapter M of the Code. Pursuant to this election and assuming we qualify as a RIC, we generally do not have to pay corporate-level federal income taxes on any income we distribute to our stockholders. We commenced operations on April 8, 2004 upon completion of our initial public offering that raised $870 million in net proceeds selling 62 million shares of our common stock at a price of $15.00 per share. Since then, and through March 31, 2010, we have raised approximately $1.7 billion in net proceeds from additional offerings of common stock. Subsequently, in April 2010, we raised an additional $204 million from an offering of common stock, bringing the total net proceeds from additional offerings of common stock since inception to approximately $1.9 billion. Investments Our level of investment activity can and does vary substantially from period to period depending on many factors, including the amount of debt and equity capital available to middle market companies, the level of merger and acquisition activity for such companies, the general economic environment and the competitive environment for the types of investments we make. As a BDC, we must not acquire any assets other than “qualifying assets” specified in the 1940 Act unless, at the time the acquisition is made, at least 70% of our total assets are qualifying assets (with certain limited exceptions). Qualifying assets include investments in “eligible portfolio companies.” Pursuant to rules adopted by the SEC,“eligible portfolio company” includes certain public companies that do not have any securities listed on a national securities exchange and public companies whose securities are listed on a national securities exchange but whose market capitalization is less than $250 million. Revenue We generate revenue primarily in the form of interest and dividend income from the securities we hold and capital gains, if any, on investment securities that we may acquire in portfolio companies. Our debt investments, whether in the form of mezzanine or senior secured loans, generally have a stated term of five to ten years and bear interest at a fixed rate or a floating rate usually determined on the basis of a benchmark: LIBOR, EURIBOR, GBP LIBOR, or the prime rate. Interest on debt securities is generally payable quarterly or semiannually and while U.S. subordinated debt and corporate notes typically accrue interest at fixed rates, some of our investments may include zero coupon and/or step-up bonds that accrue income on a constant yield to call or maturity basis. In addition, some of our investments provide for amounts of accrued payment-in-kind (“PIK”) interest or dividends to be added to the 34 principal or liquidation preference of the investment on the respective interest payments or dividend dates rather than being paid in cash and such additional amounts generally become due at maturity or upon being called by the issuer. We may also generate revenue in the form of commitment, origination, syndication, structuring fees, fees for providing managerial assistance and, if applicable, consulting fees, etc. Expenses All investment professionals of the investment adviser and their staff, when and to the extent engaged in providing investment advisory and management services to us, and the compensation and routine overhead expenses of that personnel which is allocable to those services are provided and paid for by AIM. We bear all other costs and expenses of our operations and transactions, including those relating to: · investment advisory and management fees; · expenses incurred by AIM payable to third parties, including agents, consultants or other advisors, in monitoring our financial and legal affairs and in monitoring our investments and performing due diligence on our prospective portfolio companies; · calculation of our net asset value (including the cost and expenses of any independent valuation firm); · direct costs and expenses of administration, including independent registered public accounting and legal costs; · costs of preparing and filing reports or other documents with the SEC; · interest payable on debt, if any, incurred to finance our investments; · offerings of our common stock and other securities; · registration and listing fees; · fees payable to third parties, including agents, consultants or other advisors, relating to, or associated with, evaluating and making investments; · transfer agent and custodial fees; · taxes; · independent directors’ fees and expenses; · marketing, offering and distribution-related expenses; 35 · the costs of any reports, proxy statements or other notices to stockholders, including printing and postage costs; · our allocable portion of the fidelity bond, directors and officers/errors and omissions liability insurance, and any other insurance premiums; · organizational costs; and · all other expenses incurred by us or AIA in connection with administering our business, such as our allocable portion of overhead under the administration agreement, including rent and our allocable portion of the cost of our chief financial officer and chief compliance officer and their respective staffs. We expect our general and administrative operating expenses related to our ongoing operations to increase moderately in dollar terms. During periods of asset growth, we generally expect our general and administrative operating expenses to decline as a percentage of our total assets and increase during periods of asset declines. Incentive fees, interest expense and costs relating to future offerings of securities, among others, may also increase or reduce overall operating expenses based on portfolio performance, interest rates such as LIBOR and EURIBOR, and offerings of our securities relative to comparative periods, among other factors. The SEC requires that “Total annual expenses” be calculated as a percentage of net assets in the chart on page 5 rather than as a percentage of total assets. Total assets includes net assets as of March 31, 2010 and assets that have been funded with borrowed monies (leverage). For reference, the below chart illustrates our “Total annual expenses” as a percentage of total assets: Annual expenses (as percentage of total assets): Management fees 2.00%(1) Incentive fees payable under investment advisory and management agreement 1.44%(2) Interest and other credit facility related expenses on borrowed funds 0.70%(3) Other expenses 0.36%(4) Total annual expenses 4.50%(1, 2, 3, 4) The contractual management fee is calculated at an annual rate of 2.00% of our average total assets. Annual expenses are based on current fiscal year amounts. For more detailed information about our computation of average total assets, please see Note 3 of our financial statements dated March 31, 2010 included in this base prospectus. Assumes that annual incentive fees earned by our investment adviser, AIM, remain consistent with the incentive fees earned by AIM for the fiscal year ended March 31, 2010. AIM earns incentive fees consisting of two parts. The first part, which is payable quarterly in arrears, is based on our pre-incentive fee net investment income for the immediately preceding calendar quarter. Pre-incentive fee net investment income, expressed as a rate of return on the value of our net assets at the end of the immediately preceding calendar quarter, is compared to the rate of 1.75% quarterly (7% annualized). Our net investment income used to calculate this part of the incentive fee is also included in the amount of our gross assets used to calculate the 2% base management fee (see footnote 1 above). Accordingly, we pay AIM an incentive fee as follows: (1) no incentive fee in any calendar quarter in which our pre-incentive fee net investment income does not exceed 1.75%, which we commonly refer to as the performance threshold; (2) 100% of our pre-incentive fee net investment income with respect to that portion of such pre-incentive fee net investment income, if any, that exceeds the performance threshold but does not exceed 2.1875% in any calendar quarter; and (3) 20% of the amount of our pre-incentive fee net investment income, if any, that exceeds 2.1875% in any calendar quarter. These calculations are appropriately pro rated for 36 any period of less than three months. The effect of the fee calculation described above is that if pre-incentive fee net investment income is equal to or exceeds 2.1875%, AIM will receive a fee of 20% of our pre-incentive fee net investment income for the quarter. You should be aware that a rise in the general level of interest rates can be expected to lead to higher interest rates applicable to our debt investments. Accordingly, an increase in interest rates would make it easier for us to meet or exceed the incentive fee performance threshold and may result in a substantial increase of the amount of incentive fees payable to our investment adviser with respect to pre-incentive fee net investment income. Furthermore, since the performance threshold is based on a percentage of our net asset value, decreases in our net asset value make it easier to achieve the performance threshold. The second part of the incentive fee will equal 20% of our realized capital gains for the calendar year, if any, computed net of all realized capital losses and unrealized capital depreciation (and incorporating unrealized depreciation on a gross investment-by-investment basis) and is payable in arrears at the end of each calendar year. For a more detailed discussion of the calculation of this fee, see “Management—Investment Advisory and Management Agreement” in this base prospectus. (3) Our interest and other credit facility expenses are based on current fiscal year amounts. As of March 31, 2010, we had $0.498 billion available and $1.061 billion in borrowings outstanding under our $1.559 billion credit facility. For more information, see “Risk Factors—Risks relating to our business and structure—We fund a portion of our investments with borrowed money, which magnifies the potential for gain or loss on amounts invested and may increase the risk of investing in us” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources” in this base prospectus. (4) Includes our estimated overhead expenses, including payments under the administration agreement based on our allocable portion of overhead and other expenses incurred by AIA in performing its obligations under the administration agreement. See “Management—Administration Agreement” in this base prospectus. Portfolio and Investment Activity During our fiscal year ended March 31, 2010, we invested $716 million across 5 new and 24 existing portfolio companies, primarily through opportunistic secondary market purchases. This compares to investing $435 million in 12 new and 13 existing portfolio companies for the previous fiscal year ended March 31, 2009. Investments sold or prepaid during the fiscal year ended March 31, 2010 totaled $452 million versus $340 million for the fiscal year ended March 31, 2009. At March 31, 2010, our net portfolio consisted of 67 portfolio companies and was invested 30% in senior secured loans, 59% in subordinated debt, 1% in preferred equity and 10% in common equity and warrants measured at fair value versus 72 portfolio companies invested 26% in senior secured loans, 58% in subordinated debt, 5% in preferred equity and 11% in common equity and warrants at March 31, 2009. The weighted average yields on our senior secured loan portfolio, subordinated debt portfolio and total debt portfolio as of March 31, 2010 at our current cost basis were 8.5%, 13.5% and 11.8%, respectively. At March 31, 2009, the yields were 8.2%, 13.2%, and 11.7%, respectively. Since our initial public offering in April 2004 and through March 31, 2010, our invested capital totaled $6.3 billion in 128 portfolio companies. Over the same period, we also completed transactions with more than 85 different financial sponsors. At March 31, 2010, 64% or $1.6 billion of our income-bearing investment portfolio is fixed rate debt and 36% or $0.9 billion is floating rate debt, measured at fair value. On a cost basis, 65% or $1.8 billion of our income-bearing investment portfolio is fixed rate debt and 35% or $1.0 billion is floating rate debt. At March 31, 2009, 70% or $1.5 billion of our income-bearing investment portfolio was fixed rate debt and 30% or $0.7 billion was floating rate debt, measured at fair value. On a cost basis, 66% or $2.0 billion of our income-bearing investment portfolio is fixed rate debt and 34% or $1.0 billion is floating rate debt. 37 Grand Prix Holdings, LLC On April 13, 2010, InnKeepers USA Trust (“Innkeepers”), a subsidiary of Grand Prix Holdings, LLC, one of our portfolio companies, disclosed that it had not made certain scheduled monthly interest payments on certain of its debt obligations, and had retained financial and legal advisors to assist it in an evaluation of financial alternatives, including a potential restructuring of its balance sheet. On July 19, 2010, Innkeepers and certain of its affiliates, including Grand Prix Holdings, LLC, disclosed that they had filed voluntary petitions in the United States Bankruptcy Court for the Southern District of New York under Chapter 11 of the United States Bankruptcy Code. When Innkeepers and its affiliates filed for bankruptcy, they had announced an intention to pursue a certain pre-arranged plan of reorganization. However, Innkeepers is no longer pursuing that pre-arranged plan. Instead, Innkeepers has embarked upon a comprehensive plan process and is engaged in ongoing discussions with its key stakeholders regarding the terms of a successful reorganization. On July 28, 2010, the Office of the United States Trustee appointed a five (5) member Official Committee of Unsecured Creditors pursuant to section 1102(a)(1) of the Bankruptcy Code. No trustee, examiner or other statutory committee has been appointed in the Innkeepers chapter 11 cases.See additional information under the heading "Business – Legal Proceedings." CRITICAL ACCOUNTING POLICIES Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America, or GAAP. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. Changes in the economic environment, financial markets and any other parameters used in determining such estimates could cause actual results to differ materially. In addition to the discussion below, our critical accounting policies are further described in the notes to the financial statements. Valuation of Portfolio Investments Under procedures established by our board of directors, we value investments, including certain senior secured debt, subordinated debt, and other debt securities with maturities greater than 60 days, for which market quotations are readily available, at such market quotations (unless they are deemed not to represent fair value). We attempt to obtain market quotations from at least two brokers or dealers (if available, otherwise from a principal market maker or a primary market dealer or other independent pricing service). We utilize mid-market pricing as a practical expedient for fair value unless a different point within the range is more representative. If and when market quotations are deemed not to represent fair value, we typically utilize independent third party valuation firms to assist us in determining fair value. Accordingly, such investments go through our multi-step valuation process as described below. In each case, our independent valuation firms consider observable market inputs together with significant unobservable inputs in arriving at their valuation recommendations for such Level 3 categorized assets. Investments maturing in 60 days or less are valued at cost plus accreted discount, or minus amortized premium, which approximates fair value. Investments that are not publicly traded or whose market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of our board of directors. Such determination of fair values may involve subjective judgments and estimates. 38 With respect to investments for which market quotations are not readily available or when such market quotations are deemed not to represent fair value, our board of directors has approved a multi-step valuation process each quarter, as described below: (1) our quarterly valuation process begins with each portfolio company or investment being initially valued by the investment professionals of our investment adviser responsible for the portfolio investment; (2) preliminary valuation conclusions are then documented and discussed with senior management of our investment adviser; (3) independent valuation firms engaged by our board of directors conduct independent appraisals and review our investment adviser’s preliminary valuations and make their own independent assessment; (4) the audit committee of the board of directors reviews the preliminary valuation of our investment adviser and that of the independent valuation firm and responds to the valuation recommendation of the independent valuation firm to reflect any comments; and (5) the board of directors discusses valuations and determines the fair value of each investment in our portfolio in good faith based on the input of our investment adviser, the respective independent valuation firm and the audit committee. Investments in all asset classes are valued utilizing a market approach, an income approach, or both approaches, as appropriate. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities (including a business). The income approach uses valuation techniques to convert future amounts (for example, cash flows or earnings) to a single present amount (discounted). The measurement is based on the value indicated by current market expectations about those future amounts. In following these approaches, the types of factors that we may take into account in fair value pricing our investments include, as relevant: available current market data, including relevant and applicable market trading and transaction comparables, applicable market yields and multiples, security covenants, call protection provisions, information rights, the nature and realizable value of any collateral, the portfolio company’s ability to make payments, its earnings and discounted cash flows, the markets in which the portfolio company does business, comparisons of financial ratios of peer companies that are public, M&A comparables, our principal market (as the reporting entity) and enterprise values, among other factors. When readily available, broker quotations and/or quotations provided by pricing services are considered in the valuation process of independent valuation firms. For the fiscal year ended March 31, 2010, there has been no change to our valuation techniques and related inputs considered in the valuation process. In September 2006, the Financial Accounting Standards Board issued guidance related to Fair Value Measurements. This guidance defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements. This guidance was effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those years. We adopted this guidance for our first fiscal quarter ended June 30, 2008. ASC 820 classifies the inputs used to measure these fair values into the following hierarchy: Level 1: Quoted prices in active markets for identical assets or liabilities, accessible by us at the measurement date. 39 Level 2: Quoted prices for similar assets or liabilities in active markets, or quoted prices for identical or similar assets or liabilities in markets that are not active, or other observable inputs other than quoted prices. Level 3: Unobservable inputs for the asset or liability. In all cases, the level in the fair value hierarchy within which the fair value measurement in its entirety falls has been determined based on the lowest level of input that is significant to the fair value measurement. Our assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to each investment. On October 10, 2008, revised guidance was issued which provides examples of how to determine fair value in a market that is not active. It did not change the fair value measurement principles set forth in ASC 820. Furthermore, on April 9, 2009, the FASB issued additional revised guidance which provides information on estimating fair value when the volume and level of activity for the asset or liability have significantly decreased. It also includes guidance on identifying circumstances that indicate a transaction is not orderly. According to this guidance in the above circumstances, more analysis and significant adjustments to transaction or quoted prices may be necessary to estimate fair value. In addition, it requires disclosure of any changes in valuation techniques and related inputs resulting from the application. The total effect of the change in valuation techniques and related inputs must also be disclosed by major asset category. This revised guidance was effective for periods ending after June 15, 2009. The adoption did not have a material effect on our financial position or results of operations. Accounting Standards Update No. 2010-06, Improving Disclosure about Fair Value Measurements, was released in January 2010 and is effective for periods beginning after December 15, 2009. This update modifiesfinancial statement disclosure relating to transfers in and out of level 1 and 2 fair value measurements, valuation techniques and inputs and other related disclosures. Transfers between levels, if any, are recognized at the end of the reporting period. See certain additional disclosures in note 6 to our financial statements. Revenue Recognition We record interest and dividend income, adjusted for amortization of premium and accretion of discount, on an accrual basis. Some of our loans and other investments, including certain preferred equity investments, may have contractual PIK interest or dividends. PIK represents contractual accrued interest or accumulated dividends that is added to the principal or liquidation preference of the investment on the respective interest or dividend paymentdates rather than being paid in cash and generally becomes due at maturity or upon being called by the issuer. Loan origination fees, original issue discount, and market discounts are capitalized and we amortize such amounts into income. Upon the prepayment of a loan, any unamortized loan origination fees are recorded as interest income. We record prepayment premiums on loans and other investments as interest income when we receive such amounts. Structuring fees are recorded as other income when earned. Net Realized Gains or Losses and Net Change in Unrealized Appreciation or Depreciation We measure realized gains or losses by the difference between the net proceeds from the repayment or sale and the amortized cost basis of the investment, without regard to unrealized appreciation or depreciation previously recognized, but considering unamortized upfront fees and prepayment penalties. Net change in unrealized appreciation or depreciation reflects the change in portfolio investment values during the reporting period, including the reversal of previously recorded unrealized appreciation or depreciation, when gains or losses are realized. Within the context of these critical accounting policies, we are not currently aware of any reasonably likely events or circumstances that would result in materially different amounts being reported. 40 RESULTS OF OPERATIONS Results comparisons are for the fiscal years ended March 31, 2010, March 31, 2009 and March 31, 2008. Investment Income For the fiscal years ended March 31, 2010, March 31, 2009 and March 31, 2008, gross investment income totaled $340.2 million, $377.3 million and $357.9 million, respectively. The decrease in gross investment income from fiscal year 2009 to fiscal year 2010 was primarily due to two factors: the reduction in the size of the income-producing portfolio as compared to the previous fiscal year and the reduction in average LIBOR of over 150 basis points year over year. The increase in gross investment income from fiscal year 2008 to fiscal year 2009 was primarily due to changes in the composition of the portfolio as compared to the previous fiscal year. Expenses Net operating expenses totaled $139.6 million, $170.5 million and $154.4 million, respectively, for the fiscal years ended March 31, 2010, March 31, 2009 and March 31, 2008, of which $103.9 million, $111.3 million and $90.3 million, respectively, were base management fees and performance-based incentive fees and $24.5 million, $48.9 million and $55.8 million, respectively, were interest and other credit facility expenses. Of these net operating expenses, general and administrative expenses totaled $11.2 million, $10.3 million and $8.3 million, respectively, for the fiscal years ended March 31, 2010, 2009 and 2008. Net expenses consist of base investment advisory and management fees, insurance expenses, administrative services fees, legal fees, directors’ fees, audit and tax services expenses, and other general and administrative expenses. The decrease in net expenses from fiscal 2009 to 2010 was primarily related to the decrease in interest and other credit facility expenses due to the reduction in average LIBOR in the year over year period coupled with the lower average outstanding balance on the credit facility during fiscal year 2010 as compared to fiscal year 2009. The increase in net expenses from fiscal 2008 to 2009 was primarily related to the increase in performance-based incentive expenses accrued during fiscal 2009 as compared to those accrued during fiscal 2008. In addition, excise tax expense totaled $1.2 million, $0.5 million, and $1.9 million for the fiscal years ended March 31, 2010, 2009 and 2008. Net Investment Income Our net investment income totaled $199.4 million, $206.3 million and $201.6 million, or $1.26, $1.48, and $1.82, on a per average share basis, respectively, for the fiscal years ended March 31, 2010, 2009 and 2008. Net Realized Gains (Losses) We had investment sales and prepayments totaling $452 million, $340 million and $714 million, respectively, for the fiscal years ended March 31, 2010, 2009 and 2008. Net realized losses for the fiscal year ended March 31, 2010 were $473.0 million. Net realized losses for the fiscal year ended March 31, 2009 were $83.7 million and the net realized gains were $54.3 million for the fiscal year ended March 31, 2008. Net realized losses incurred during fiscal year 2010 were primarily related to sales and restructurings of certain underperforming portfolio companies, various portfolio optimization measures, and our liquidity management strategy during the financial crisis early in our fiscal year. Net realized losses incurred in fiscal 2009 were mainly derived from selective exits of underperforming investments. Net realized gains for fiscal 2008 were mainly derived from exits from certain outperforming investments. 41 Net Unrealized Appreciation (Depreciation) on Investments, Cash Equivalents and Foreign Currencies For the fiscal year ended March 31, 2010, net change in unrealized appreciation on our investments, cash equivalents, foreign currencies and other assets and liabilities totaled $536.9 million. For the fiscal years ended March 31, 2009 and 2008, net change in unrealized depreciation on our investments, cash equivalents, foreign currencies and other assets and liabilities totaled $734.5 million and $289.3 million, respectively. Net unrealized appreciation for fiscal 2010 was primarily due to the recognition of realized losses which reversed unrealized depreciation, net changes in specific portfolio company fundamentals, and improving capital market conditions. During fiscal 2009, a material increase in unrealized depreciation was recognized from significantly lower fair value determinations on many of our investments. These lower fair values were driven primarily from the general market dislocation, the illiquid capital markets, and the then current market expectations for pricing increased credit risk and default assumptions. For the fiscal 2008 period, unrealized depreciation generally stemmed from lower fair values on certain investments as compared to the prior fiscal year. Net Increase (Decrease) in Net Assets From Operations For the fiscal year ended March 31, 2010, we had a net increase in net assets resulting from operations of $263.3 million. For the fiscal years ended March 31, 2009 and 2008, we had a net decrease in net assets resulting from operations of $611.9 million and $33.4 million, respectively. For the year ended March 31, 2010, earnings per average share were $1.65. The loss per average share was $4.39 and $0.30 for the years ended March 31, 2009 and 2008, respectively. LIQUIDITY AND CAPITAL RESOURCES Our liquidity and capital resources are generated and generally available through periodic follow-on equity offerings, our senior secured, multi-currency $1.56 billion revolving credit facility (see note 12 within the Notes to Financial Statements), investments in special purpose entities in which we hold and finance particular investments on a non-recourse basis, as well as from cash flows from operations, investment sales of liquid assets and prepayments of senior and subordinated loans and income earned from investments. At March 31, 2010, we had $1.06 billion in borrowings outstanding and $498 million of unused capacity on its revolving credit facility. In the future, we may raise additional equity or debt capital off its shelf registration, among other considerations. The primary use of funds will be investments in portfolio companies, reductions in debt outstanding and other general corporate purposes. On May 3, 2010, we closed on our most recent follow-on public equity offering of 17.25 million shares of common stock at $12.40 per share raising approximately $204 million in net proceeds. Cash Equivalents We deem certain U.S. Treasury bills, repurchase agreements and other high-quality, short-term debt securities as cash equivalents. (See note 2(o) within the accompanying financial statements.) At the end of each fiscal quarter, we consider taking proactive steps utilizing cash equivalents with the objective of enhancing our investment flexibility during the following quarter, pursuant to Section 55 of the 1940 Act. More specifically, we may purchase U.S. Treasury bills on the last business day of the quarter and typically close out that position on the following business day, settling the sale transaction on a net cash basis in connection with the sale, subsequent to quarter end, of an offering amount of U.S. Treasury bills. We may also utilize repurchase agreements or other balance sheet transactions, including drawing down on our revolving credit facility, as we deem appropriate. The amount of these transactions or such drawn cash for this purpose is excluded from total assets for purposes of computing the asset base upon which the management fee is determined. There were $449.8 million of cash equivalents held at March 31, 2010. 42 Payments due by Period as of March 31, 2010(dollars in millions) Total Less than 1 year 1-3 years 3-5 years More than 5 years Senior Secured Revolving Credit Facility(1) $ $
